EXHIBIT 10.20

 

THE CHEESECAKE FACTORY INCORPORATED

 

EXECUTIVE SAVINGS PLAN

 

As Amended and Restated

 

November 11, 2016

 

--------------------------------------------------------------------------------


 

THE CHEESECAKE FACTORY INCORPORATED
EXECUTIVE SAVINGS PLAN

 

A. Recitals

 

1.                                      The Cheesecake Factory Incorporated, a
Delaware corporation (“Company”) established an unfunded deferred compensation
plan, entitled “The Cheesecake Factory Executive Savings Plan”, effective
October 1, 1999 (the “1999 Plan”), to provide supplemental retirement income
benefits for a select group of management and highly compensated employees,
through deferrals of salary and bonuses, and through discretionary Company
contributions. The 1999 Plan also provided for deferral of director fees by
non-employee members of the Board of Directors of the Company. The 1999 Plan was
amended by a First Amendment, effective December 1, 2000; a Second Amendment,
effective October 1, 2001; a Third Amendment, effective January 1, 2003; a
Fourth Amendment, effective October 1, 2004; and a Fifth Amendment, effective
January 1, 2005 (the 1999 Plan, as amended by the First, Second, Third, and
Fourth Amendments is hereafter called the “Original Plan”).

 

2.                                      The Company now desires to amend and
restate the Original Plan by this Amended and Restated The Cheesecake Factory
Executive Savings Plan (the “Plan”) entered into as of the date set forth
opposite the Company’s signature below. It is the Company’s intent that the Plan
satisfies the requirements of, and shall be implemented, administered and
interpreted in a manner consistent with Section 409A of the Internal Revenue
Code.

 

3.                                      It is the Company’s intent that the
provisions of the Original Plan in effect prior to January 1, 2005, as amended
and restated in Exhibit A attached hereto and incorporated herein, shall
continue to apply only to elective deferrals and Company contributions
contributed and vested on or before December 31, 2004 (“Plan A”) and that the
provisions of the Plan, as set forth in Exhibit B attached hereto and
incorporated herein, shall apply only to any elective deferrals and Company
contributions contributed or vested on or after January 1, 2005 (“Plan B”).

 

NOW, THEREFORE, The Cheesecake Factory Incorporated hereby amends and restates
in its entirety the Original Plan, the terms of which are hereinafter set forth.

 

--------------------------------------------------------------------------------


 

B. Amendment

 

The Original Plan is hereby amended and restated as follows:

 

1. Plan A shall apply with respect to only elective deferrals and Company
contributions contributed and vested on or before December 31, 2004.

 

2. Plan B shall apply with respect to only elective deferrals and Company
contributions contributed or vested on or after January 1, 2005.

 

C. Miscellaneous

 

The purpose of entering into this Plan is to conform the Original Plan to the
requirements of Section 409A of the Internal Revenue Code.  Except to the extent
specifically provided in any separate written agreement between the Participant
and the Company, each Participant (as defined in Plan A and Plan B) is solely
responsible for any taxes (and related penalties and interest) imposed on the
Participant with respect to the Plan or any agreement associated with the Plan
(such as income, golden parachute or taxes under Section 409A of the Internal
Revenue Code).  Neither the Company nor anyone else shall have any obligation to
pay or hold the Participant harmless from such taxes.  The Plan and all
associated documents are nevertheless intended to comply with Internal Revenue
Code Section 409A.  The Committee shall have complete discretion to interpret
and construe those documents in any manner that establishes an exemption from or
otherwise complies with Internal Revenue Code Section 409A.  If, due to errors
in drafting, any provision in such documents does not accurately reflect its
intended meaning or purpose (including that the Plan be exempt or compliant with
Section 409A of the Internal Revenue Code), as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Committee
(as defined below) in its sole and absolute discretion, the provision shall be
considered ambiguous and shall be interpreted by the Committee in a fashion
consistent with its intent, as determined in the sole and absolute discretion of
the Committee.  Anything in or omitted from this document that would cause a
violation of Section 409A of the Internal Revenue Code shall be disregarded or,
in the case of an omission, be taken into account.

 

This Amended and Restated The Cheesecake Factory Executive Savings Plan is
entered into as of the date set forth opposite the Company’s signature below.

 

Date: November 11, 2016

 

The Cheesecake Factory Incorporated

 

 

 

 

 

 

 

 

By:

/s/ David Overton

 

 

 

David Overton

 

 

 

 

 

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHBIT A

 

Plan A

 

The Cheesecake Factory Incorporated Executive Savings Plan — Applicable only to
elective deferrals and Company Contribution Amounts (as defined in Plan A below)
contributed and vested on or before December 31, 2004.

 

--------------------------------------------------------------------------------


 

THE CHEESECAKE FACTORY INCORPORATED

EXECUTIVE SAVINGS PLAN-PLAN A

 

[THIS AMENDED AND RESTATED PLAN SETS FOR THE TERMS AND CONDITIONS OF THE
ORIGINAL PLAN AS OF DECEMBER 31, 2004 AND CONSTITUTES THE CHEESECAKE FACTORY
INCORPORATED EXECUTIVE SAVINGS PLAN-PLAN A]

 

The Cheesecake Factory Incorporated desires to establish an unfunded deferred
compensation plan entitled, Executive Savings Plan, effective as of October 1,
1999, which provides supplemental retirement income benefits for a select group
of management who are considered highly compensated employees through deferrals
of salary and bonuses, and through discretionary company contributions under
such plan.

 

NOW, THEREFORE, The Cheesecake Factory Incorporated hereby adopts and
establishes The Cheesecake Factory Incorporated Executive Savings Plan, the
terms of which are hereinafter set forth, Applicable only to elective deferrals
and Company Contribution Amounts (as defined in Plan A below) contributed and
vested on or before December 31, 2004.

 

Article I

TITLE AND DEFINITIONS

 

1.1                               Title.

 

The name of this plan is The Cheesecake Factory Incorporated Executive Savings
Plan A.

 

1.2                               Definitions.

 

Whenever the following words and phrases are used in this Plan A, with the first
letter capitalized, they shall have the meanings specified below.

 

(a)                                 Account or Accounts shall mean a
Participant’s Deferral Account and/or Company Contribution Account.

 

(b)                                 Beneficiary or Beneficiaries shall mean the
person or persons, including a trustee, personal representative or other
fiduciary, last designated in writing by a Participant in accordance with
procedures established by the Committee to receive the benefits specified
hereunder in the event of the Participant’s death. No beneficiary designation
shall become effective until it is filed with the Committee. If there is no
Beneficiary designation in effect, or if there is no surviving designated
Beneficiary, then the Participant’s surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate shall be the Beneficiary. In any case
where there is no such personal representative of the Participant’s estate duly
appointed and acting in that capacity within 90 days after the Participant’s
death (or such extended period as the Committee determines is reasonably
necessary to allow such personal representative to be appointed, but not to
exceed 180 days after the Participant’s death), then the Beneficiary or
Beneficiaries shall be the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that such person or persons are
legally entitled to receive the benefits specified hereunder. In the event any
amount is payable under the Plan A to a minor, payment shall not be made to the
minor, but instead be paid (1) to that person’s living parent(s) to act as
custodian, (2) if that person’s parents are then divorced, and one parent is the
sole custodial parent, to such custodial parent, or (3) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Board of Directors or Board shall mean the
Board of Directors of The Cheesecake Factory Incorporated.

 

(d)                                 Bonus shall mean any cash incentive or other
compensation, which is awarded by a Company in its discretion to a Participant
as remuneration in addition to the Participant’s Salary. Bonus for purposes of
the Plan A shall be determined without regard to any reductions (1) for any
salary deferral contributions to a plan qualified under Section 125 or
Section 401(k) of the Code or (2) pursuant to any deferral election in
accordance with Article III of the Plan A.

 

(e)                                  Code shall mean the Internal Revenue Code
of 1986~ as amended.

 

(f)                                   Committee or Administrative Committee
refers to the officers or employees of the Company who act on behalf of the
Company in discharging the Company’s duties as the Plan Administrator. 
Notwithstanding any other provision of the Plan A document, any member of the
Committee or any other officer or employee of the Company who exercises
discretion or authority on behalf of the Company shall not be a fiduciary of the
Plan A merely by virtue of his or her exercise of such discretion or authority. 
The Company shall identify the Company officers or employees who shall serve as
members of the Committee.  Absent a designation to the contrary, the President
shall act on behalf of the Company and the Committee.  Because this Plan A is a
top hat arrangement, the Committee shall not be subject to the duties imposed by
the provisions of Part 4 of Title I of ERISA.

 

(g)                                  Company shall mean (1) The Cheesecake
Factory Incorporated and (2) any corporation, partnership, limited liability
company or other entity which has a business or other relationship with The
Cheesecake Factory Incorporated and which, with the approval of the Committee,
has elected to participate in the Plan A.

 

(h)                                 Company Contribution Amount shall mean an
amount awarded by a Company pursuant to Section 3.2.

 

2

--------------------------------------------------------------------------------


 

(i)                                     Disability means any medically
determinable physical or mental impairment which, on the basis of competent
medical opinion, may be expected to result in death or to be of long, continued
and indefinite duration, and which renders the individual incapable of
performing his or her duties for the Company which last employed such
individual.

 

(j)                                    Eligible Employee shall mean a member of
the Board of Directors, an employee of the Company who earns an annual base
salary in excess of the Highly Compensated Employees definition in code Sec.
414(Q), as amended from time to time by the IRS, including with respect to
cost-of-living adjustments (for 2003 this amount is defined to be $90,000), or
who is a member of a select group of management or highly compensated employees
of that Company and eligible to participate in the Plan A by decision of the
Committee, and all General Managers and Executive Kitchen managers of
full-service restaurants, regardless of base salary.  Once an employee becomes
an Eligible Employee, such employee remains an Eligible Employee regardless if
their base salary fails to meet the minimum base salary in any Plan Year. 
Employees may not elect to participate in the Plan A while currently enrolled in
the Company’s 401(k) Plan.

 

(k)                                 Initial Election Period for an Eligible
Employee shall mean the latest of (1) September 24, 1999, or (2) the period
ending thirty (30) days after such employee first becomes an Eligible Employee.

 

(l)                                     Interest Rate shall mean, for each
Investment Alternative, an amount equal to the net rate of gain or loss or
appreciation or depreciation on the assets of such Investment Alternative.

 

(m)                             Investment Alternative shall mean an investment
alternative selected by the Committee pursuant to Section 3.2(b).

 

(n)                                 The Cheesecake Factory Incorporated shall
mean The Cheesecake Factory Incorporated and any successor corporations.

 

(o)                                 Open Enrollment Period for an Eligible
Employee shall mean the period commencing November 1 and ending November 30 of
each Plan Year after the first Plan Year.

 

(p)                                 Participant shall mean any Eligible Employee
who becomes a Participant in accordance with Section 2.1.

 

(q)                                 Payment Eligibility Date shall mean, with
respect to a Participant, the first day of the first calendar quarter following
the Participant’s termination of employment with the Company.

 

(r)                                    Retirement Age shall mean attainment of
age 60 years.

 

(s)                                   Plan A shall mean The Cheesecake Factory
Incorporated Executive Savings Plan A set forth herein, now in effect or as
amended from time to time.

 

3

--------------------------------------------------------------------------------


 

(t)                                    Plan Year shall mean the 12 consecutive
month period beginning on January 1, provided, however, that the first Plan Year
shall be a short year beginning on October 1, 1999, and ending on December 31,
1999.

 

(u)                                 Salary shall mean the Participant’s director
s fees or base salary paid by the Company.  Salary for purposes of the Plan A
shall be determined without regard to any reduction (1) for any salary deferral
contributions to a plan qualified under Section 125 or Section 401(k) of the
Code or (2) pursuant to any deferral election in accordance with Article III of
the Plan A.

 

(v)                                 Trust shall mean the trust referred to in
Section 6.7 of the Plan A.

 

(w)                               Trustee shall mean the trustee of the Trust.

 

(x)                                 Year of Service shall mean, with respect to
a Participant, a period of twelve consecutive months (including months prior to
the time he or she was a Participant) during which he or she was employed by the
Company.  For purposes of the preceding sentence, a Participant shall be
considered as employed by the Company during a leave of absence, but only if
that leave of absence is due to short-term disability or is approved by the
Company.  Year of Service Condition shall occur when a Participant has 15 years
of service with the Company.

 

(y)                                 Year of Vesting Credit shall mean, with
respect to any Company Contribution Amount for a Participant for a Plan Year (as
adjusted by the rate of gain or loss or appreciation or depreciation with regard
to such amount), a period of twelve consecutive months commencing during or
after such Plan Year as to the amount of any Company Contribution amount for
such Plan Year and during which the Participant was employed by the Company;
provided, however that for any Eligible Employee who became a Participant during
the first Plan Year, the first Year of Vesting Credit shall commence as of
October 1, 1999 and continue until December 31, 1999. For purposes of the
preceding sentence, a Participant shall be considered as employed by the Company
during a leave of absence, but only if that leave of absence is due to
short-term disability or is approved by that Company.

 

Article II

PARTICIPATION

 

2.1                               Participation.

 

The Committee shall notify all Eligible Employees of their eligibility on or
before October 31 of each year for the next Plan Year.  Provided, however if an
employee becomes an Eligible Employee prior to October 31 of any Plan Year, the
committee shall use reasonable efforts to notify such employee within thirty
(30) days after such employee becomes an Eligible Employee.  An Eligible
Employee shall become a Participant in the Plan A by (1) electing to defer a
portion of his or her Salary and/or Bonus in accordance with Section 3.1, or
(2) being awarded a Company Contribution Amount in accordance with Section 3.2.
An eligible employee or director must complete all election forms including the
insurance application.  Participants may be required to undergo medical
underwriting. Notwithstanding any provision to the contrary herein, if in the
reasonable opinion of the Company’s legal counsel, or if it is determined by a
judicial or administrative decision, that a Plan Participant is not an Eligible
Employee or his/her status changes such that a former Eligible Employee is no
longer an Eligible Employee, such individual shall cease to be a Participant,
and the vested amount in his/her Accounts shall be distributed in a lump sum as
soon as practicable after such determination is made or opinion is rendered.

 

4

--------------------------------------------------------------------------------


 

Article III

DEFERRAL ELECTIONS AND COMPANY CONTRIBUTIONS

 

3.1                               Elections to Defer Salary and/or Bonus.

 

(a)                                 Initial Election Period and Open Enrollment
Period. Subject to Section 2.1, each Eligible Employee may elect to defer Salary
and/or Bonus by filing with the Committee an election that conforms to the
requirements of this Section 3.1, on a form provided by the Committee, no later
than the last day of his or her Initial Election Period.  If the compensation
deferred is subject to federal or state employment taxes, said taxes shall be
withheld and deducted from a portion of the employee’s compensation not deferred
under the Plan A.  For all subsequent Plan Years, such employee may elect to
defer Salary and/or Bonus by filing with the committee an election that conforms
to the requirements of Section 3.1 during the Open Enrollment Period.

 

(b)                                 General Rule. The amount of Salary and/or
Bonus, which an Eligible Employee may elect to defer, is as follows:

 

(1)                                 Any whole-number percentage of Salary from
1% up to 25%; and/or

 

(2)                                 Any whole-number percentage of Bonus or
Director’s Fees from 1% up to 100%

 

(3)                                 No deferral election shall reduce a
Participant’s compensation below the amount necessary to satisfy the following
obligations:

 

(A)                               Applicable employment taxes (e.g.,
FICA/Medicare) on amounts deferred.

 

(B)                               Benefit Plan withholding requirements.

 

(C)                               Income tax withholding for compensation that
cannot be deferred.

 

(c)                                  Intentionally deleted.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Effect of Initial Election.  An election to
defer Salary and/or Bonus during an Initial Election Period shall be effective
with respect to Salary earned during the first pay period beginning after the
end of the Initial Election Period. Notwithstanding anything in of this Section
3.1 to the contrary, for the first Plan Year only, an Eligible Employee may
elect, no later than the end of the Initial Election Period to defer any Bonus
which is subsequently awarded in the discretion of the Company for services
performed during the first Plan Year. All elections must be entered into prior
to the time the compensation is earned and accrued.

 

(e)                                  Duration of Salary Deferral Election.  Any
Salary deferral election made under subsection (a) or subsection (g) of this
Section 3.1 shall remain in effect, notwithstanding any change in the
Participant’s Salary, until changed or terminated in accordance with the terms
of this subsection (e). Deferral elections, once made, are irrevocable for a
plan year.  Subject to the limitations of Section 3.1(b), a Participant may
increase, decrease or terminate his or her Salary deferral election for
subsequent Plan Year(s), effective for Salary earned during pay periods
beginning after any January 1, by filing a new election, in accordance with the
terms of this Section 3.1, with the Committee during the Open Enrollment
Period.  Deferral amounts shall be credited within five (5) business days after
the deferred amount is withheld.

 

(f)                                   Duration of Bonus Deferral Election.  Any
Bonus deferral election made under paragraph (a) or paragraph (g) of this
Section 3.1 shall be irrevocable and, except as provided in paragraph (a), shall
apply only to the Bonus payable with respect to services performed during the
Plan Year for which the election is made. For each subsequent Plan Year, an
Eligible Employee may make a new election, subject to the limitations set forth
in this Section 3. 1, to defer a percentage of his or her Bonus. Such election
shall be on a form provided by the Committee and shall be made during the Open
Enrollment Period preceding the Plan Year for which the election is to apply.

 

(g)                                  Elections Other Than Elections During the
Initial Election Period. Subject to the minimum deferral requirement of
paragraph (c) above, any Eligible Employee who fails to elect to defer Salary or
Bonus during his or her Initial Election Period may subsequently elect to do so,
and any Eligible Employee who has terminated or changed a prior Salary or Bonus
deferral election may elect to do so again for any Plan Year, by filing an
election, on a form provided by the Committee, to defer Salary and/or Bonus as
described in subsection (b) above during the Open Enrollment Period.  Except as
provided in subsection (d) above an election to defer Salary and/or Bonus must
be filed between the period of November 1 through November 30 and will be
effective for Salary earned during pay periods beginning after the following
January 1 and the Bonus paid beginning on the following January 1 with respect
to services performed in said Plan Year.

 

6

--------------------------------------------------------------------------------


 

3.2                               Company Contribution Amounts.

 

The Company may award to any Eligible Employee or Eligible Employees an
additional percentage or amount of his or her Salary or Bonus. The determination
of whether, and what percentage or amount, to so award for a Plan Year shall be
determined by the Company.  As of the date of the Fourth Amendment to the Plan
A, the Company has elected to make a Company contribution to all Eligible
Employees equal to twenty five percent (25%) of the first four percent (4%) of
Salary and/or Bonus deferred; provided, however, such election may be changed or
withdrawn at any time, in the Company’s sole discretion.

 

3.3                               Investment Elections.

 

(a)                                 For each Plan Year, the Participant shall
select the amount of deferrals of Salary and/or Bonus and designate the
Investment Alternatives in which amounts credited to the Participant’s Account
with respect to such Plan Year will be deemed to be invested for purposes of
determining the amount of earnings to be credited to the Participant’s Accounts.
The Investment Alternatives from which the Participant shall make such
designation shall be selected by the Committee. The designation shall be made on
a form provided to the Participant by the Committee. The Committee may from time
to time eliminate or add new Investment Alternatives and shall communicate any
elimination or additions to Participants.

 

In making the designation pursuant to this Section 3.3, the Participant may
specify that all or any multiple of the aggregate of amounts deferred and
Company Contribution Amounts (in a whole number percentage of at least 1%) be
deemed to be invested in an Investment Alternative. A Participant may change the
designation made under this Section 3.3 by filing an election, in the manner
approved by the Committee. Such change will be effective as soon as
administratively feasible following the day of such request.  Any change of
designation shall specify that all or any multiple of the aggregate amounts
covered by the designation being changed (in a whole number percentage if at
least one percent (1%)) are deemed to be invested in another Investment
Alternative. If a Participant fails to elect an Investment Alternative under
this Section 3.3, he or she shall be deemed to have elected an Investment
Alternative designated by the Committee on the Investment Alternative
designation form provided to the Participant. The Committee may adopt such
further rules applicable to a Participant’s designation or change of designation
of Investment Alternatives.

 

(b)                                 The Committee may, but is not required to,
direct the Trustee to invest amounts credited to the Participant’s Accounts in
accordance with the Investment Alternative designations of the Participant.  The
Company may invest assets allocable to the Participant’s Accounts in any manner,
in any amount and for any period of time which the Company in its sole
discretion may select; but the Company must credit or charge the Participant’s
Accounts with the same earnings, gains or losses that the Participant would have
incurred if the Company had invested the assets allocable to the Participant’s
Accounts in the specific investments, in the specific amounts and for the
specific periods directed by the Participant.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The Participant understands and agrees that
he or she assumes all risk in connection with any decrease in the value of the
compensation deferred under the Plan A and invested with these investment
elections.

 

Article IV

ACCOUNTS

 

4.1                               Deferral Account.

 

The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan A. Each Participant’s Deferral Account shall be
further divided into separate subaccounts (“Fund Subaccounts”), each of which
corresponds to Plan Year(s) and Investment Alternative elected by the
Participant pursuant to Section 3.3(a). A Participant’s Deferral Account shall
be credited as follows:

 

(a)                                 On or before 5 business days after a pay
period, (or as soon thereafter as is administratively feasible) the Committee
shall credit the Fund Subaccounts of the Participant’s Deferral Account with an
amount equal to Salary deferred by the Participant during each pay period in
accordance with the Participant’s election under Section 3.3(a); that is, the
portion of the Participant’s deferred Salary that the Participant has elected to
be deemed to be invested in a certain type of fund shall be credited to the Fund
Subaccount corresponding to that Investment Alternative;

 

(b)                                 As of the last day of the month (or as soon
thereafter as is administratively feasible) coincident with or next following
the date on which the Bonus or partial Bonus would have been paid, the Committee
shall credit the Fund Subaccounts of the Participant’s Deferral Account with an
amount equal to the portion of the Bonus deferred by the Participant’s election
under Section 3.3(a); that is, the portion of the Participant’s deferred Bonus
that the Participant has elected to be deemed to be invested in a particular
Investment Alternative shall be credited to the Fund Subaccount corresponding to
that Investment Alternative; and

 

(c)                                  As of the last day of each month (or such
additional day or days as the Committee may direct) (“Valuation Date”) each Fund
Subaccount of a Participant’s Deferral Account shall be credited with earnings
or losses or appreciation or depreciation in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the previous
Valuation Date by the Interest Rate for the Investment Alternative selected by
the Participant pursuant to Section 3.3(a).

 

4.2                               Company Contribution Account.

 

The Committee shall establish and maintain a Company Contribution Account for
each Participant under the Plan A. Each Participant’s Company Contribution
Account shall be further divided into separate Fund Subaccounts, each of which
corresponds, to an Investment Alternative elected by the Participant pursuant to
Section 3.3(a).

 

A Participant’s Company Contribution Account shall be credited as follows:

 

8

--------------------------------------------------------------------------------


 

(a)                                 The Committee shall credit the Fund
Subaccounts of the Participant’s Company Contribution Account with an amount
equal to the Company Contribution Amount, if any, applicable to that Participant
pursuant to Section 3.3(a) prorata, concurrently with the crediting of salary
deferrals; that is, a prorata share of the portion of the Company Contribution
Amount, if any, which the Participant elected to be deemed to be invested in a
certain type of Investment Alternative shall be credited to the corresponding
Fund Subaccount as and when salary deferral is credited; and

 

(b)                                 As of each Valuation Date, each Fund
Subaccount of a Participant’s Company Contribution Account shall be credited
with earnings or losses or appreciation or depreciation in an amount equal to
that determined by multiplying the balance credited to such Fund Subaccount as
of the previous Valuation Date by the Interest Rate for the corresponding
Investment Alternative selected by the Participant pursuant to Section 3.3(a).

 

Article V

VESTING

 

5.1                               Deferral Account.

 

Subject to Sections 6.4 and 6.6, a Participant’s Deferral Account shall be 100%
vested at all times.

 

5.2                               Company Contribution Account.

 

Subject to Section 6.6,

 

(a)                                 A Company Contribution Amount awarded to a
Participant for a Plan Year (as adjusted for the net rate of gain or loss or
appreciation with respect to such Amount) shall vest, on a monthly basis based
upon the date that a Participant s Deferral Account is credited, and become
non-forfeitable as follows:

 

Years of Vesting Credit

 

Percentage Vested

 

Less than 1

 

0

 

1

 

0

 

2

 

25

%

3

 

50

%

4

 

75

%

5

 

100

%

 

(b)                                 After the second Plan Year, the Committee,
in its discretion, may award a Participant a greater or lesser vesting schedule
in his or her Company Contribution Account than is provided for under subsection
(a).

 

9

--------------------------------------------------------------------------------


 

Article VI

DISTRIBUTIONS

 

6.1                               Distribution of Deferred Compensation.

 

(a)                                 In the case of a Participant whose
employment with the Company is terminated as the result of Disability or after
the attainment of Retirement Age, or after satisfaction of the Year of Service
condition, the vested portion of his or her Accounts shall be paid to the
Participant in the form of substantially equal quarterly installments over 5, 10
or 15 years beginning on his or her Payment Eligibility Date (or as soon
thereafter as is administratively feasible), as designated by such Participant
in his/her deferral election. A Participant described in the preceding sentence
may change his/her deferral election and select one of the following optional
forms of distribution provided that his or her change in election is filed with
the Committee at least one year prior to his or her Payment Eligibility Date:

 

(1)                                 A cash lump sum payable on the Participant’s
Payment Eligibility Date (or as soon thereafter as is administratively
feasible); or

 

(2)                                 Substantially equal quarterly installments
over 5, 10 or 15 years beginning on the Participant’s Payment Eligibility Date
(or as soon thereafter as is administratively feasible).

 

Notwithstanding this subsection, if the value of the vested portion of the
Participant’s Accounts as of the most recent Valuation Date prior to the Payment
Eligibility Date is $50,000 or less, then such vested portion shall
automatically be distributed in the form of a cash lump sum on the Participant’s
Payment Eligibility Date (or as soon thereafter as is administratively feasible)
regardless of the Participant’s election. The Participant’s Accounts shall
continue to be credited with earnings pursuant to Section 4.1 of the Plan A
until all vested amounts credited to his or her Accounts under the Plan A have
been distributed. For all purposes under this Plan A, a Participant shall not be
considered terminated from employment if the Participant remains employed by
another Company or by a member of a Company’s controlled group of corporations
(within the meaning of Section 414(b) of the Code but by substituting more than
50 percent for at least 80 percent each place it appears in such section,
Section 1 563(a) of the Code and the regulations under either such section) or
by a member of a group of trades or businesses which are under common control
(within the meaning of Section 414(c) of the Code but by substituting more than
50 percent for at least 80 percent each place it appears in such section,
Section 1 563(a) of the Code and the regulations under either such section)
which includes the Company which last employed the Participant. However, if the
Participant is employed by an entity which is a member of a group described in
the preceding sentence and such entity ceases to be a member of such group as a
result of a sale or other reorganization, such sale or other reorganization
shall be treated as termination of employment unless immediately following such
event and without any break in employment the Participant is employed by a
Company or another entity which is a member of a group described in the
preceding sentence which includes a Company and such entity assumes liability
for the payment of benefits of the Participant.

 

10

--------------------------------------------------------------------------------


 

(b)                                 In the case of a Participant who terminates
employment prior to Retirement Age and prior to satisfaction of the Years of
Service condition (and for reasons other than Disability or death), the vested
portion of the Participant’s Accounts shall be paid to the Participant in the
form of a cash lump sum payment, less applicable employment taxes and
withholdings, on or before the later of thirty (30) days after the date of
termination of employment or the last day of the calendar quarter in which the
date of termination occurs.

 

(c)                                  If a Participant dies, either before or
after terminating employment, and regardless whether or not such Participant is
receiving installment payments of his or her Accounts at the date of death, the
vested balance of such Participant’s Accounts will be distributed to the
Participant’s Beneficiary in a lump sum no later than December 31 of the first
year following the calendar year of the Participant’s death; provided, however,
if the remaining vested Account balances at the date of death exceed $50,000, in
the aggregate, then the Participant’s beneficiary may petition the Committee,
within sixty (60) days of the date of death and prior to the lump sum
distribution from such Account(s), to receive the vested balance of the deceased
Participant’s account(s) in quarterly installments, over five (5), ten (10), or
fifteen (15) years. The Committee, in its sole discretion, may grant or deny
such request.

 

(d)                                 A Participant whose employment with a
Company has not been terminated may change his or her form of payment applicable
to the portion of the amounts credited to his or her Accounts attributable to
one or more Plan Years to one of the payment forms permitted by the Plan A and,
in the case of any scheduled early distributions elected pursuant to
Section 6.5, may defer the scheduled distribution dates in accordance with
Section 6.5.

 

(e)                                  The Committee may accelerate the date of
distribution of all or any portion of the vested portion of a Participant’s
Account balance to satisfy a domestic relations order if the Committee
determines the order is qualified under ERISA Section 206(d)(3)(B)(i).

 

6.2                               Forfeitures.

 

When a Participant terminates employment with the Company for any reason, the
portion of the Participant’s Company Contribution Account, which is not vested,
shall be forfeited, and the Company shall have no obligation to the Participant
(or his or her Beneficiary) with respect to such forfeited amount. Such
forfeited amounts shall be held in a suspense account until returned to the
Company, in accordance with the decision of the Committee.

 

6.3                               Unforeseeable Emergency Withdrawals.

 

(a)                                 The Committee may, pursuant to rules adopted
by it and applied in a uniform manner, accelerate the date of distribution of
all or any portion of the vested portion of a Participant’s Deferral Account
balance because of an unforeseeable emergency. An unforeseeable emergency means
a severe financial hardship resulting from (1) a sudden and unexpected illness
or accident of the Participant or his or her dependent (as defined in
Section 152(a) of the Code); (2) loss of the Participant’s property due to
casualty; or (3) any other similar extraordinary and unforeseeable circumstances
arising out of an event beyond the control of the Participant.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Payment under this Section 6.3 may be made
only to the extent reasonably needed to satisfy the emergency need, and may not
be made to the extent such hardship is or may be relieved: (1) through
reimbursement or compensation by insurance or otherwise; (2) by liquidation of
the Participant’s assets to the extent that the liquidation of such assets would
not itself cause severe financial hardship or (3) by cessation of deferrals of
Salary and/or Bonus under the Plan A.

 

(c)                                  Distribution pursuant to this Section 6.3
of less than the Participant’s entire Deferral Account balance shall be made pro
rata from the Fund Subaccounts of his or her Deferral Account according to the
balances in such Fund Subaccounts. Subject to the foregoing, payment of any
amount with respect to which a Participant has filed a request under this
Section 6.3 shall be made as soon as is administratively feasible after approval
of such request by the Committee.

 

(d)                                 If a Participant receives a hardship
withdrawal under this Section 6.3, the Participant will be ineligible to defer
any Salary or Bonus for the balance of the Plan Year in which the hardship
withdrawal occurs and will not receive an award of any Company Contribution
Amount for that Plan Year.

 

6.4                               Unscheduled Early Distributions.

 

A Participant shall be permitted to elect to withdraw amounts from his or her
Deferral Account prior to termination of employment with the Company (“Early
Distributions”) subject to the following restrictions:

 

(a)                                 The election to take an Early Distribution
of all or part of a Participant’s Deferral Account shall be made by filing a
form provided by and filed with the Committee prior to the end of any calendar
month.

 

(b)                                 The amount of the Early Distribution
actually paid to the Participant shall in all cases equal 90% of the requested
vested amount of the Early Distribution.

 

(c)                                  The amount described in subsection
(b) above shall be paid in a single cash lump sum as soon as practicable after
the end of the calendar month in which the Early Distribution election is made.

 

(d)                                 If a Participant receives an Early
Distribution, 10% of the requested amount shall be permanently forfeited and the
Company shall have no obligation to the Participant or his or her Beneficiary
with respect to such forfeited amount. Such forfeited portion shall be disposed
of in accordance with the second sentence of Section 6.2.

 

(e)                                  If a Participant receives an Early
Distribution, the following rules will apply for the balance of the Plan Year
and for the following Plan Year: (1) the Participant will be ineligible to defer
any Salary or Bonus for any part of such Plan Years and (2) the Participant will
not receive any award of any Company Contribution Amount.

 

12

--------------------------------------------------------------------------------


 

(f)                                   A distribution pursuant to this
Section 6.4 of less than the Participant’s entire Deferral Account balance shall
be made pro rata from the Fund Subaccounts of his or her Deferral Account
according to the balances in such Fund Subaccounts.

 

6.5                               Scheduled Early Distributions.

 

A Participant may elect in accordance with this Section 6.5 to have a portion of
his or her Deferral Account paid on a future date while still employed, provided
the payment date is at least 2 years from the date that the election form
applicable to such Plan Year is received by the Committee. This election shall
apply to the Salary and/or Bonus deferred for the Plan Year specified by the
Participant on his or her payment election for such Plan Year and the earnings
credited thereto until the payment date. A Participant may elect a different
payment date for the Salary and/or Bonus deferred for each Plan Year. In
addition, payment dates elected pursuant to this Section 6.5 may be deferred by
at least one year, by filing with the Committee written notice at least one year
prior to the payment date to be deferred. A distribution may be postponed to a
later date only twice. However, the second postponement is subject to the
Administrative Committee’s approval. A distribution pursuant to this Section 6.5
of less than the Participant’s entire Deferral Account balance shall be made pro
rata from the Fund Subaccounts according to the balances in such Fund
Subaccounts. Distributions shall be made in quarterly installments over a 2, 3,
4 or 5 year period as designated by the Participant provided that the total
amount to be distributed as of the first distribution date equals at least
$25,000.  Otherwise, a lump sum distribution will be made on the first
distribution date. Notwithstanding the foregoing, if a Participant terminates
employment with a Company for any reason prior to the date on which a payment is
scheduled to be made pursuant to this Section 6.5, the Participant’s entire
Deferral Account balance will be paid pursuant to the provisions of Section 6.1.

 

6.6                               Inability to Locate Participant.

 

In the event a distribution of part or all of an Account is required to be made
from the Plan A to an Employee, Participant, Inactive Participant or
Beneficiary, and such person cannot be located, the relevant portion of the
Account shall be forfeited to the Company unless otherwise required by law. If
the affected Employee, Participant, Inactive Participant or Beneficiary later
contacts the Company, his or her portion of the Account shall be reinstated and
distributed as soon as administratively feasible. The Company shall reinstate
the amount forfeited, and allocating it to the Account of the affected Employee,
Participant, Inactive Participant or Beneficiary.  Prior to forfeiting any
Account, the Company shall attempt to contact the Employee,
Participant, Inactive Participant or Beneficiary by return receipt mail (or
other carrier) at his or her last known address according to the Company s
records, and, where practical, by letter-forwarding services offered through the
Internal Revenue Service, or the Social Security Administration, or such other
means as the Plan Administrator deems appropriate.

 

13

--------------------------------------------------------------------------------


 

6.7                               Suspension of Payments Upon Company’s
Insolvency .

 

At all times during the continuance of any trust established in connection with
this Plan A (“Trust”), if the Plan Administrator determines that the Company’s
financial condition is likely to result in the suspension of benefit payments
from the Trust, the Plan Administrator shall advise Participants, Inactive
Participants and Beneficiaries that payments from the Trust shall be suspended
during the Company’s insolvency. If the Trustee subsequently resumes such
payments, the Administrator shall advise Participants, Inactive Participants and
Beneficiaries that, if Trust assets are sufficient, the first payment following
such discontinuance shall include the aggregate amount of all payments due to
Participants, Inactive Participants and Beneficiaries under the terms of the
Plan A for the period of such discontinuance, less the aggregate amount of any
payments made directly by the Company during any period of discontinuance. No
insufficiency of Trust assets shall relieve the Company of its obligation to
make payments when due under the Plan A.

 

6.8                               Best Payments.

 

(a)                                 If the gross amount of any payment or
benefit under this Plan A, either separately or in combination with any other
payment or benefit payable by the Company or any other payment or benefit
payable by the Company or any of its affiliates or pursuant to a plan of the
Company or an affiliate, would constitute a parachute payment within the meaning
of the Code Section 280G, then the total payments and benefits accrued and
payable under this Plan A shall not exceed the amount necessary to maximize the
amount receivable by the Employee after payment of all employment, income and
excise taxes imposed on the Employee with respect to such payment or benefits.

 

(b)                                 The Employee may elect by written notice
which items of compensation, if any, shall be reduced so as to meet the
requirements of Section 6.8 above.  If there is a dispute between the Company
and the Employee regarding (i) the extent, if any, to which any payments or
benefits to the Employee are parachute payments or excess parachute payments,
under Code Section 280G, or (ii) the base amount of such Employee’s Compensation
under Code Section 280G, or (iii) the status of such Employee as a disqualified
individual, under Code Section 280G, such dispute shall be resolved in the same
manner as a claim for benefits under this Plan A.

 

(c)                                  Within sixty (60) days of a Change in
Control or, if later, within thirty (30) days of the Employee’s receiving notice
of termination of employment from the Company or the Company’s receiving notice
of termination of employment from the Employee, either the Employee or the
Company may request (i) a determination of the amount of any parachute payment,
excess parachute payment, or base amount of compensation, or (ii) a
determination of the reduction necessary to maximize the net receipts of the
Employee as described in Section 6.8 above. Any fees, costs or expenses incurred
by the Employee in connection with such determinations shall be paid equally by
the Employee and the Company.

 

14

--------------------------------------------------------------------------------


 

6.9                               Trust.

 

(a)                                 The Cheesecake Factory Incorporated shall
establish the Trust, which may be used to pay for benefits arising under this
Plan A.

 

(b)                                 The Committee shall direct the Trustee to
pay for benefits of the Participant or his or her Beneficiary at the time and in
the amount described in this Article VI. In the event the amounts held under the
Trust which are attributable to contributions made by or on behalf of the
Company are not sufficient to provide the full amount payable to the Participant
or Beneficiary, the Company shall pay for the remainder of such amount at the
time set forth in Article VI.

 

Article VII

ADMINISTRATION

 

7.1                               Plan Administrator.

 

The Plan Administrator shall be the Company. The Company may establish an
Administrative Committee composed of any persons, including officers or
employees of the Company, who act on behalf of the Company in discharging the
duties of the Company in administering the Plan A.  No Administrative Committee
member who is a full-time officer or employee of the Company shall receive
compensation with respect to his or her service on the Administrative
Committee.  Any member of the Administrative Committee may resign by delivering
his or her written resignation to the Company.  The Chief Executive Officer of
the Company may remove any Committee member by providing him or her with written
notice of the removal.  Any member of the Administrative Committee who is a full
time officer or employee of the Company shall automatically cease to be a member
of the Administration Committee upon a Separation From Service.  The Company
shall be the administrator as defined in Section 3(16)(A) of ERISA for purposes
of the reporting and disclosure requirements of ERISA and the Code.  The Chief
Executive Officer of the Company (“CEO”) or related officer of the Company shall
be the agent for service of process on the Plan A.

 

7.2                               Committee Organization and Procedures.

 

(a)                                 The CEO or related officer of the Company
may designate a chairperson from the members of the Administrative Committee.
The Administrative Committee may appoint a secretary, who may or may not be a
member of the Administrative Committee. The secretary shall have the primary
responsibility for keeping a record of all meetings and acts of the
Administrative Committee and shall have custody of all documents, the
preservation of which shall be necessary or convenient to the efficient
functioning of the Administrative Committee.  All reports required by law may be
signed by the Chairperson or another member of the Administrative Committee, as
designated by the Chairperson, on behalf of the Company.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Committee shall act by a
majority of its members in office and may adopt such rules and regulations, as
it deems desirable for the conduct of its affairs.  If the Company, the Plan A,
any Participant or Inactive participant is or becomes subject to any rules of
the Securities and Exchange Commission or any national or regional securities
exchange, the Company and the members of the Administrative Committee shall take
any actions which are necessary or desirable for the maintenance, modification
or operation of the Plan A in accordance with those rules.

 

7.3                               Powers and Duties of the Committee.

 

The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan A in accordance with its terms, shall be charged with the
general administration of the Plan A, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:

 

(a)                                 To select Investment Alternatives in
accordance with Section 3.3(b) hereof;

 

(b)                                 To construe and interpret the terms and
provisions of this Plan A;

 

(c)                                  To compute and certify to the amount and
kind of benefits payable to Participants and their Beneficiaries;

 

(d)                                 To maintain all records that may be
necessary for the administration of the Plan A;

 

(e)                                  To provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as shall be required by
law;

 

(f)                                   To make and publish such rules and
procedures for the administration of the Plan A as are not inconsistent with the
terms hereof;

 

(g)                                  To appoint a plan administrator or any
other agent, and to delegate to such administrator or agent such powers and
duties in connection with the administration of the Plan A as the Committee may
from time to time prescribe;

 

(h)                                 To direct and instruct the Trustee to the
extent The Cheesecake Factory Incorporated is authorized or required to do so
under any document including with respect to investment of assets of the Trust;

 

(i)                                     To take all actions set forth in this
Plan A document; and

 

(j)                                    Employ and engage such persons, counsel
and agents and to obtain such administrative, clerical, medical, legal, audit
and actuarial services as it may deem necessary in carrying out the provisions
of the Plan A.

 

16

--------------------------------------------------------------------------------


 

7.4                               Construction and Interpretation.

 

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan A, which interpretation or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan A.

 

7.5                               Information.

 

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the Salary
and/or Bonus of all Participants, their death or other cause of termination of
employment, and such other pertinent facts as the Committee may require.

 

7.6                               Indemnification.

 

(a)                                 The members of the Committee shall serve
without compensation for their services hereunder.

 

(b)                                 The Committee is authorized at the expense
of the Company to employ such legal counsel and other agents, as it may deem
advisable to assist in the performance of its duties hereunder. The Company
shall pay expenses and fees in connection with the administration of the Plan A.

 

(c)                                  To the extent permitted by law, the Company
shall, and hereby does, indemnify and hold harmless any director, officer or
employee of the Company who is or may be deemed to be responsible for the
operation of the Plan A, from and against any and all losses, claims, damages or
liabilities (including attorney’s fees and amounts paid, with the approval of
the Board, in settlement of any claim) arising out of or resulting from a duty,
act, omission or decision with respect to the Plan A, so long as such duty, act,
omission or decision does not involve willful misconduct on the part of such
director, officer or employee.  Any individual so indemnified shall, within ten
(10) days after receipt of notice of any action, suit or proceeding, notify the
CEO of the Company and offer in writing to the CEO the opportunity, at the
Company’s expense, to handle and defend such action, suit or proceeding, and the
Company shall have the right, but not the obligation, to conduct the defense in
any such action, suit or proceeding.  An individual’s failure to give the CEO
such notice and opportunity shall relieve the Company of any liability to said
individual under this Section 7.6.  The Company may satisfy its obligations
under this provision (in whole or in part) by the purchase of insurance.  Any
payment by an insurance carrier to or on behalf of such individual shall, to the
extent of such payment, discharge any obligation of the Company to the
individual under this indemnification.

 

7.7                               Periodic Statements.

 

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts as of each March 31,
June 30, September 30 and December 31 or as of such additional day or days as
the Committee in its discretion shall determine.

 

17

--------------------------------------------------------------------------------


 

7.8                               Disputes.

 

(a)                                 A person who believes that he or she is
being denied a benefit to which he or she is entitled under the Plan A
(hereinafter referred to as Claimant) may file a written request for such
benefit with the Committee, setting forth his or her claim.

 

(b)                                 Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within ninety (90) days and
shall, in fact, deliver such reply within such period. The Committee may,
however, extend the reply period for an additional ninety- (90) day for special
circumstances.

 

If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (1) the specific reason or reasons for such denial; (2) the
specific reference to pertinent provisions of the Plan A on which such denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (4) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (5) the time
limits for requesting a review under subsection (c).

 

(c)                                  Within sixty (60) days after the receipt by
the Claimant of the written opinion described above, the Claimant may make a
request in writing for review of the determination of the Committee. Such
request must be addressed to the Committee. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty- (60) day period, he or she
shall be barred and stopped from challenging the Committee’s determination.

 

(d)                                 Within sixty (60) days after the Committee’s
receipt of a request for review, the Board shall appoint a special review
committee, none of whose members shall be members of the Committee, to review
the request after considering all materials presented by the Claimant. The
special review committee will inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, of its decision setting forth the
specific reasons for the decision and containing specific references to the
pertinent provisions of the Plan A on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
special review committee will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.  The decision shall be final and
binding upon the Claimant and the Plan Administrator and all other persons
having or claiming to have an interest in the Plan A or in any Account
established under the Plan A.

 

18

--------------------------------------------------------------------------------


 

7.9                               Arbitration.

 

(a)                                 Any Participant’s, Inactive Participant’s or
Beneficiary’s claim remaining unresolved after exhaustion of the procedures in
Section 7.8 (and to the extent permitted by law any dispute concerning any
breach or claimed breach of duty regarding the Plan A) shall be settled solely
by binding arbitration at the Employer’s principal place of business at the time
of the arbitration, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.  Judgment on any award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Each party
to any dispute regarding the Plan A shall pay the fees and costs of presenting
his, her or its case in arbitration. All other costs of arbitration, including
the costs of any transcript of the proceedings, administrative fees, and the
arbitrator’s fees shall be paid by the Plan Administrator.

 

(b)                                 Except as otherwise specifically provided in
this Plan A, the provisions of this Section 7.9 shall be absolutely exclusive
for any and all purposes and fully applicable to each and every dispute
regarding the Plan A including any claim which, if pursued through any state or
federal court or administrative proceeding, would arise at law, in equity or
pursuant to statutory, regulatory or common law rules, regardless of whether
such claim would arise in contract, tort or under any other legal or equitable
theory or basis.  The arbitrator who hears or decides any claim under the Plan A
shall have jurisdiction and authority to award only Plan A benefits and
prejudgment interest; and apart from such benefits and interest, the arbitrator
shall not have any authority or jurisdiction to make any award of any kind
including, without limitation, compensatory damages, punitive damages,
foreseeable or unforeseeable economic damages, damages for pain and suffering or
emotional distress, adverse tax consequences or any other kind or form of
damages.  The remedy, if any, awarded by such arbitrator shall be the sole and
exclusive remedy for each and every claim, which is subject to arbitration
pursuant to this Section 7.9. Any limitations on the relief that can be awarded
by the arbitrator are in no way intended (i) to create rights or claims that can
be asserted outside arbitration or (ii) in any other way to reduce the
exclusivity of arbitration as the sole dispute resolution mechanism with respect
to this Plan A.

 

(c)                                  The Plan A and the Company will be the
necessary parties to any action or proceeding involving the Plan A.  No person
employed by the Company, no Participant, Inactive Participant or Beneficiary or
any other person having or claiming to have an interest in the Plan A will be
entitled to any notice or process, unless such person is a named party to the
action or proceeding.  In any arbitration proceeding all relevant statutes of
limitation shall apply.  Any final judgment or decision that may be entered in
any such action or proceeding will be binding and conclusive on all persons
having or claiming to have any interest in the Plan A.

 

19

--------------------------------------------------------------------------------


 

Article VIII

MISCELLANEOUS

 

8.1                               Unsecured General Creditor.

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company or the Trust. Any and all of a Company’s assets and the
Trust assets which are attributable to amounts paid into the Trust by the
Company shall be, and remain, the general unpledged, unrestricted assets of the
Company, which shall be subject to the claims of the Company’s general
creditors. The Company’s obligation under the Plan A shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of The Cheesecake Factory
Incorporated that the Plan A (and the Trust described in Section 6.9) be
unfunded for purposes of the Code and for purposes of Title I of the Employee
Retirement Income Security Act of l 974, as amended.

 

8.2                               Restriction Against Assignment.

 

The Committee shall direct payment of all amounts payable hereunder only to the
person or persons designated by the Plan A and not to any other person. No part
of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any Participant, Beneficiary or successor in interest have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant,
Beneficiary or successor in interest is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan A, voluntarily or
involuntarily, the Committee, in its discretion, may cancel such distribution or
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Committee shall
direct.

 

8.3                               Withholding.

 

There shall be deducted from each payment made under the Plan A or any other
compensation payable to the Participant or Beneficiary all taxes, which are
required to be withheld by a Company in respect to such payment. The Company
shall have the right to reduce any payment (or compensation), and the Committee
shall have the right to direct reduction of any payment, by the amount of cash
sufficient to provide the amount of said taxes.

 

8.4                               Amendment, Modification, Suspension or
Termination.

 

The Committee may amend, modify, suspend or terminate the Plan A in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any vested amounts allocated to a
Participant’s Accounts. In the event that this Plan A is terminated, the vested
amounts allocated to a Participant’s Accounts shall be distributed to the
Participant or, in the event of his or her death, his or her Beneficiary, in a
lump sum within thirty (30) days following the date of termination.  This Plan A
shall terminate immediately if a court of competent jurisdiction determines that
this Plan A is not exempt from the fiduciary provisions of Part 4 of Title I of
ERISA.  The Plan A shall terminate as of the date it ceased to be exempt.

 

20

--------------------------------------------------------------------------------


 

8.5                               Governing Law.

 

This Plan A shall be construed, governed and administered in accordance with
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, and, to the extent not preempted by applicable federal law, the laws of
the State of California.

 

8.6                               Receipt or Release.

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan A shall to the extent thereof, be in full
satisfaction of all claims arising under, or with respect to, the Plan A against
the Committee and the Company. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

 

8.7                               Limitation of Rights.

 

Nothing in this Plan A document or in any related instrument shall cause this
Plan A to be treated as a contract of employment within the meaning of the
Federal Arbitration Act, 9 U.S.C. 1 et seq., or shall be construed as evidence
of any agreement or understanding, express or implied, that the Company (a) will
employ any person in any particular position or level of compensation, (b) will
offer any person initial or continued participation or awards in any commission,
bonus or other compensation program, or (c) will continue any person’s
employment with the Company.

 

8.8                               Correction of Errors.

 

Any crediting of compensation or interest accruals to the account of any
Employee, Participant, Inactive Participant or Beneficiary under a mistake of
fact or law shall be returned to the Company.  If an Employee,
Participant, Inactive Participant or Beneficiary in an application for a benefit
or in response to any request by the Company or the Plan Administrator for
information, makes any erroneous statement, omits any material fact, or fails to
correct any information previously furnished incorrectly to the Company or the
Plan Administrator, or if the Plan Administrator makes an error in determining
the amount payable to an Employee, Participant, Inactive Participant or
Beneficiary, the Company or the Plan Administrator may correct its error and
adjust any payment on the basis of correct facts.  The amount of any overpayment
or underpayment may be deducted from or added to the next succeeding payments,
as directed by the Plan Administrator.  The Plan Administrator and the Company
reserve the right to maintain any action, suit or proceeding to recover any
amounts improperly or incorrectly paid to any person under the Plan A or in
settlement of a claim or satisfaction of a judgment involving the Plan A.

 

21

--------------------------------------------------------------------------------


 

8.9                               Status of Participants.

 

In accordance with Revenue Procedure 92-65 Section 3.01(d), this Plan A hereby
provides:

 

(a)                                 Employees, Participants and Inactive
Participants under this Plan A shall have the status of general unsecured
creditors of the Company;

 

(b)                                 This Plan A constitutes a mere promise by
the Company to make benefit payments in the future;

 

(c)                                  Any trust to which this Plan A refers
(i.e., any trust created by the Company and any assets held by the trust to
assist the Company in meeting its obligations under the Plan A) shall conform to
the terms of the model trust described in Revenue Procedure 92-64; and

 

(d)                                 It is the intention of the parties that the
arrangements under this Plan A shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

 

8.10                        Change in Control.

 

Notwithstanding anything contained in this Plan A, in the event of a Change in
Control as defined in the Trust executed concurrently herewith, the provisions
of the Trust with respect to the actions to be taken in the event of a Change in
Control shall prevail over the terms and conditions set forth in this Plan A,
specifically including, without limitation, Trust Sections 1.8, 1.10, 1.12. 2.4,
2.5, 3.2(n), 4.6, 4.7, 6.1, 6.2, 7.2, and 10.11. The Change in Control
provisions (Section 7.2) with respect to amendment of the Plan A and Trust shall
become effective upon the occurrence of any Potential Change in Control (as
defined in the Trust), but in the event a Change in Control does not occur
pursuant to such Potential Change in Control within one year of the event
constituting a Potential Change in Control, then such provisions shall no longer
apply.  In the event a Change in Control does occur, the provisions of the Plan
A and Trust with respect to Change in Control shall apply to the period from and
after the Change in Control.  Notwithstanding anything contained in this Plan A
and the Trust, and notwithstanding any election made by any Participant, all
deferral elections with respect to either Salary or Bonus for all future
earnings shall terminate and be of no force and effect upon a Change in Control.

 

8.11                        Employee and Spouse Acknowledgment.

 

By executing this Plan A document or related enrollment or election form, each
Participant and, if a Participant is married, such Participant’s spouse hereby
acknowledge that each of them has read and understood this Plan A document. 
Participant and his or her spouse also acknowledge that they knowingly and
voluntarily agree to be bound by the provisions of the Plan A, as amended from
time to time, including those Plan A provisions, which require the resolution of
disputes by binding out-of-court arbitration, which the Participant acknowledges
is a waiver of any right to a jury trial. Participant and his or her spouse
further acknowledge that they have had the opportunity to consult with counsel
of their own choosing with respect to all of the financial, tax and legal
consequences of participating in this Plan A, including in particular the
effects of participation on any community property or other interest which the
Participant’s spouse may have in the compensation deferred under this Plan A.

 

22

--------------------------------------------------------------------------------


 

8.12                        Income Taxes.

 

Participants are solely responsible and liable for the satisfaction of all taxes
and penalties that may arise in connection with payment under the Plan A
(including any taxes arising under Internal Revenue Code Section 409A). Neither
the Company nor its affiliates or any of their directors, agents, or employees
shall have any obligation to indemnify or otherwise hold any Participant
harmless from any or all of such taxes.  The Plan Administrator shall have the
discretion to unilaterally modify any distribution elections in any manner in
order to (i) conform with the requirements of Code Section 409A, or (ii) void or
modify, to the extent necessary, any Participant’s election to the extent that
such election would result in a violation of Code Section 409A.  The Plan
Administrator shall have the sole discretion to interpret the requirements of
the Code, including Section 409A, for purposes of the Plan A.

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Plan B

 

The Cheesecake Factory Incorporated Executive Savings Plan — Applicable only to
elective deferrals and Company Contribution Amounts (as defined in Plan B below)
contributed or vested on or after January 1, 2005 and shall be effective as of
January 1, 2005.

 

The Cheesecake Factory Incorporated established an unfunded deferred
compensation plan entitled, Executive Savings Plan, effective as of October 1,
1999, which provides supplemental retirement income benefits for a select group
of management and/or highly compensated employees through deferrals of salary
and bonuses, and through discretionary company contributions under such plan.

 

NOW, THEREFORE, the terms of The Cheesecake Factory Incorporated Executive
Savings Plan-Plan B applicable only to elective deferrals and Company
Contribution Amounts (as defined in Plan B below) contributed and vested on or
after January 1, 2005 and shall be effective as of January 1, 2005, are set
forth below.

 

Article I

DEFINITIONS

 

1.1                               Title.

 

The name of this plan is The Amended and Restated The Cheesecake Factory
Incorporated Executive Savings Plan-Plan B.

 

1.2                               Definitions.

 

Whenever the following words and phrases are used in this Plan B with the first
letter capitalized, they shall have the meanings specified below.

 

(a)                                 Account or Accounts shall mean a
Participant’s Deferral Account and/or Company Contribution Account.  Each
Participant’s Account shall be further segmented into Fund Subaccounts.

 

(b)                                 Account Balance Plan means any plan,
agreement or arrangement of the Company or any Affiliate that is an “account
balance plan” as defined under Treasury Regulation § 1.409A-1(c)(2)(A) or
(B) and subject to Section 409A of the Code, excluding The Amended and Restated
The Cheesecake Factory Incorporated Executive Savings Plan of which this Plan B
is a part, and excluding any other Company sponsored defined contribution
retirement plan qualified under Section 401(k) of the Code.

 

(c)                                  Affiliate is defined in the Separation From
Service definition.

 

24

--------------------------------------------------------------------------------


 

(d)                                 Beneficiary or Beneficiaries shall mean the
person or persons, including a trustee, personal representative or other
fiduciary, last designated in writing by a Participant in accordance with
procedures established by the Committee to receive the benefits specified
hereunder in the event of the Participant’s death.  No Beneficiary designation
shall become effective until it is filed with the Plan Administrator.  If there
is no Beneficiary designation in effect, or if there is no surviving designated
Beneficiary, then the Participant’s surviving spouse shall be the Beneficiary. 
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate shall be the Beneficiary.  In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then the Beneficiary or
Beneficiaries shall be the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that such person or persons are
legally entitled to receive the benefits specified hereunder.  In the event any
amount is payable under Plan B to a minor, payment shall not be made to the
minor, but instead be paid (1) to that person’s living custodial parent(s) to
act as custodian, (2) if that person’s parents are then divorced, and one parent
is the sole custodial parent, to such custodial parent, or (3) if that person
does not then have living custodial parents, to a custodian selected by the
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides.  If no
custodial parent is living and the Committee decides not to select another
custodian to hold the funds for the minor, then payment shall be made to the
duly appointed and currently acting guardian of the estate for the minor or, if
no guardian of the estate for the minor is duly appointed and currently acting
within 60 days after the date the amount becomes payable, payment shall be
deposited with the court having jurisdiction over the estate of the minor.

 

(e)                                  Board of Directors or Board shall mean the
Board of Directors of The Cheesecake Factory Incorporated.

 

(f)                                   Bonus shall mean any cash incentive or
other compensation, which is awarded by Company in its discretion to a
Participant as remuneration in addition to the Participant’s Salary.  Bonus for
purposes of Plan B shall be determined without regard to any reductions (1) for
any Salary deferral contributions to a plan qualified under Section 125 or
Section 401(k) of the Code, (2) pursuant to any deferral election in accordance
with Article III of Plan B, or any similar voluntary reductions.

 

(g)                                  Change in Control shall mean, with respect
to the relevant corporation, the occurrence of a “change in the ownership of a
corporation,” a “change in the effective control of a corporation,” or a “change
in the ownership of a substantial portion of the assets of a corporation” under
the default rules of Section 409A of the Code and applicable guidance.  Anything
in or omitted from this or related sections that would cause a violation of
Section 409A of the Code shall be disregarded or, in the case of an omission,
taken into account.

 

(h)                                 Code shall mean the Internal Revenue Code of
1986, as amended.  Reference to a specific section of the Code shall include
such section, any final or temporary regulation promulgated thereunder, and any
comparable provision of any future legislation amending, supplementing or
suspending such section that is enacted into law.

 

25

--------------------------------------------------------------------------------


 

(i)                                     Committee or Strategic Benefits
Committee refers to the officers or employees of the Company who act on behalf
of the Company in discharging the Company’s duties as the Plan Administrator. 
Notwithstanding any other provision of the Plan B document, any member of the
Committee or any other officer or employee of the Company who exercises
discretion or authority on behalf of the Company shall not be a fiduciary of
Plan B merely by virtue of his or her exercise of such discretion or authority. 
Absent a designation to the contrary, the Chief Executive Officer shall act on
behalf of the Company and such other officers of the Company or its subsidiaries
as the Chief Executive Officer may designate from time to time, as the
Committee.  Because this Plan is a top hat arrangement, the Committee shall not
be subject to the duties imposed by the provisions of Part 4 of Title I of
ERISA.

 

(j)                                    Company shall mean (1) The Cheesecake
Factory Incorporated and (2) any corporation or other entity of which more than
50% of the outstanding voting stock or voting power is beneficially owned
directly or indirectly by The Cheesecake Factory Incorporated, including
Affiliates.  However, for Change in Control purposes, only corporations shall be
taken into account, and the more than 50% standard shall only be deemed
satisfied if The Cheesecake Factory Incorporated directly or indirectly owns
more than 50% of both the total fair market value and voting power of that
corporation, as determined pursuant to Code Section 409A regulations.

 

(k)                                 Company Contribution shall mean an amount
awarded by the Company to Eligible Persons, excluding non-employee members of
the Board of Directors, pursuant to Section 3.2.

 

(l)                                     Company Contribution Account(s) shall
mean each Fund Subaccount credited under each Participant’s Account with a
Company Contribution, if any.

 

(m)                             Intentionally deleted.

 

(n)                                 Deferral Account shall mean each Fund
Subaccount credited under each Participant’s Account with the amount of such
Participant’s Deferral Election of Salary, Bonus and/or Director’s Fees for each
Plan Year.

 

(o)                                 Deferral Election shall mean a Participant’s
designation of the amount of deferred compensation to be contributed to his or
her Deferral Account in any Plan Year, on a form approved by the Committee and
filed with the Plan Administrator and in a manner permitted under Plan B. A
Participant may make a Deferral Election to defer Salary, Bonus, and/or
Director’s Fees only while such person is an Eligible Person.

 

(p)                                 Director’s Fees shall mean the cash
component of compensation paid by the Company to non-employee members of the
Board of Directors, and shall exclude expense reimbursements.

 

(q)                                 Distribution Election shall mean a
Participant’s designation of the timing (i.e., Scheduled Distribution or
otherwise) and method of distribution (i.e., lump sum or installments) of the
vested portion of the Participant’s Account or Fund Subaccount for a Plan Year,
on a form approved by the Committee and filed with the Plan Administrator and in
a manner permitted under Plan B.

 

26

--------------------------------------------------------------------------------


 

(r)                                    Distribution Factor with respect to any
Account or Fund Subaccount shall mean one divided by the remaining installment
distributions to be made from it pursuant to the Participant’s Distribution
Election or other applicable Plan terms, determined when the distributions first
commence, and as of January 1 each year thereafter.  For instance, with respect
to distributions from a Participant’s Fund Subaccount designated to be made over
five (5) years (i.e., 20 calendar quarters) that commence in the third calendar
quarter of the first year such that there are two installments made in the first
year, the Distribution Factor for the initial calendar year will be 1/20th, and
each subsequent calendar year will be 1/18th, 1/14th, 1/10th, 1/6th and 1/2.

 

(s)                                   Election means a Deferral Election and/or
Distribution Election.

 

(t)                                    Eligible Person shall mean any person
who:

 

(I)                                                     is a member of the Board
of Directors regardless of the amount of Director’s Fees paid, or (ii) is a
salaried employee of the Company who earn an annual base Salary in excess of the
“Highly Compensated Employees” threshold in Code Sec. 414(Q), as amended from
time to time by the IRS, including with respect to cost-of-living adjustments
(for 2014 this amount is defined to be $115,000), or (iii) is a member of a
select group of management or highly compensated employees of the Company and
eligible to participate in Plan B by decision of the Committee, or (iv) is a
General Manager or Executive Kitchen Manager (or equivalent title) of any
full-service restaurant owned and/or operated by the Company, regardless of
Salary; and

 

(II)                                                is notified by the Plan
Administrator that he or she is a newly Eligible Person in accordance with
Section 2.1 (Notice of Eligibility).

 

Once a person becomes an Eligible Person, such person remains an Eligible Person
until Separation From Service, death, or the Committee determines that his or
her continued eligibility to make or receive contributions would jeopardize the
Plan’s top hat status.

 

(u)                                 ERISA shall mean the Employee Retirement
Income Security Act of 1974, as amended.  Reference to a specific section of
ERISA shall include such section, any final or temporary regulation promulgated
thereunder, and any comparable provision of any future legislation or regulation
amending, supplementing, or superseding such section or regulation that is
enacted into law.

 

27

--------------------------------------------------------------------------------


 

(v)                                 Executive Officer shall mean any officer of
the Company whose Salary, Bonus or other compensation requires approval by the
Compensation Committee of the Board of Directors under any rules or regulations
of the Securities and Exchange Commission.

 

(w)                               Fully Vested shall mean, with respect to any
Participant, that the Participant has achieved at least five (5) Years of
Vesting Credit, calculated from the Participant’s most recent date of hire and
without regard to whether the Participant participated in Plan B or was an
Eligible Person for all or any portion of such five-year period.  Once Fully
Vested, all of such Participant’s Company Contribution Account(s) (as adjusted
by the Investment Adjustment), is 100% vested and any future Company
Contributions made by the Company to such Participant’s Company Contribution
Account(s) (as adjusted by the Investment Adjustment), are 100% vested as and
when awarded to the Participant.

 

(x)                                 Fund Subaccount shall have the meaning given
such term in Section 4.1 below.

 

(y)                                 Initial Election shall mean the first
Deferral Election made by an Eligible Person to participate in Plan B.  An
Eligible Person becomes a Participant in Plan B by making his or her first
Initial Election.

 

(z)                                  Initial Election Period shall mean, with
respect to any person who first becomes an Eligible Person prior to any Open
Enrollment, the period of time commencing upon the date the person becomes an
Eligible Person and ending thirty (30) days thereafter.

 

(aa)                          Investment Adjustment shall mean, for each
Investment Alternative, an amount equal to the net rate of earnings, gain or
loss, or appreciation or depreciation on the balances in the Accounts allocated
to such Investment Alternative.

 

(bb)                          Investment Alternative shall mean an investment
alternative selected by the Committee pursuant to Section 3.3(a).

 

(cc)                            Open Enrollment Period shall mean a period of at
least three weeks commencing in either October or November of each Plan Year, as
determined by the Plan Administrator from time to time, but in all events ending
on or before December 31 of such Plan Year.

 

(dd)                          Participant shall mean any Eligible Person who
becomes a participant in Plan B in accordance with Section 2.1(b). A person who
becomes a Participant shall remain so, including following a Separation of
Employment, so long as any vested funds remain in such Participant’s Account.

 

(ee)                            Plan Administrator shall mean the Committee
provided, however, the Committee may delegate day-to-day administration of Plan
B to another entity as provided in Section 7.1 of Plan B.

 

(ff)                              Plan Year shall mean each 12 consecutive month
period beginning on January 1 each year.

 

28

--------------------------------------------------------------------------------


 

(gg)                            Salary shall mean an Eligible Person’s base
salary (excluding Bonus, auto allowances, relocation allowances and
reimbursements of business expenses) paid by the Company.  Salary for purposes
of Plan B shall be determined without regard to any reduction (1) for any salary
deferral contributions to a plan qualified under Section 125 or
Section 401(k) of the Code, (2) pursuant to any Deferral Election in accordance
with Article III of Plan B, or any similar voluntary reductions.

 

(hh)                          Scheduled Distribution shall mean a distribution
to a Participant that is made from his or her Account(s) for the Plan Year
designated by such Participant on his or her Distribution Election.

 

(ii)                                  Scheduled Distribution Date shall mean the
date designated by a Participant for a Scheduled Distribution to commence.

 

(jj)                                Separation From Service means the
Participant’s “separation from service” (within the meaning of Treasury
Regulation § 1.409A-1(h)) from the Company and all Affiliates for any reason.  A
Participant shall be deemed to have Separated from Service if the Company and
the Participant reasonably anticipate that the Participant shall perform no
further services for the Company (whether an employee or an independent
contractor) or that the level of bona fide services the Participant will perform
in the future (whether as an employee or an independent contractor) will
permanently decrease to no more than forty nine percent (49%) of the average
level of bona fide services performed (whether as an employee or independent
contractor) over the immediately preceding 36-month period.  A Participant on an
authorized, bona fide leave of absence shall experience a Separation From
Service on the first day of the seventh (7th) month of such leave, unless the
Participant’s right to reemployment with the Company is provided either by
statute or contract.  A leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Company or any of its Affiliates.  For
purposes of the 36-month period described above, (1) a Participant who is on a
paid bona fide leave of absence is treated as providing bona fide services at a
level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid during the leave of
absence, and (2) unpaid bona fide leaves of absence are disregarded.  For all
purposes under this Plan, a Participant shall not be considered to have
Separated From Service if the Participant remains employed by Company or by a
member of a Company’s controlled group of corporations (within the meaning of
Section 414(b) of the Code but by substituting “more than 50 percent” for “at
least 80 percent” each place it appears in such section, Section 1 563(a) of the
Code and the regulations under either such section) or by a member of a group of
trades or businesses which are under common control (within the meaning of
Section 414(c) of the Code but by substituting “more than 50 percent” for “at
least 80 percent” each place it appears in such section, Section 1 563(a) of the
Code and the regulations under either such section) which includes the Company
(collectively, “Affiliates” and individually, an “Affiliate”).  However, if the
Participant is employed by an entity that was, but is no longer an Affiliate
because of a sale or other reorganization, such sale or other reorganization
shall be treated as a Separation From Service unless immediately following such
an event and without any break in employment the Participant is employed by the
Company or an Affiliate and such Affiliate assumes liability for the payment of
benefits of the Participant.  A non-employee member of the Board of Directors
will be considered to have a Separation From Service upon the expiration of the
Director’s service as a Director of The Cheesecake Factory Incorporated if the
expiration constitutes a good faith and complete termination of the Director’s
relationship with The Cheesecake Factory Incorporated as a member of the Board
of Directors. An expiration of service as a Director does not constitute a good
faith and complete termination if the Company anticipates a renewal of the
relationship or the Director becoming an employee. Anything in or omitted from
this or related sections that would cause a violation of Section 409A of the
Code shall be disregarded or, in the case of an omission, taken into account.

 

29

--------------------------------------------------------------------------------


 

(kk)                          Separation Payment Eligibility Date shall mean the
date that is one hundred ninety days after a Participant’s Separation From
Service.

 

(ll)                                  Substantially Equal Quarterly Installments
means payments that are made on the first day of each calendar quarter in an
amount equal to the applicable Distribution Factor multiplied by the vested
value (calculated based upon any Investment Adjustment and with deduction for
prior distributions) of the Account or Fund Subaccount balance to which the
Distribution Factor applies, determined initially as of the last Valuation Date
prior to Separation From Service (or, if applicable, the Scheduled Distribution
Date), and as of each January 1st thereafter.  However, if the balance in such
Account or Fund Subaccount is less than the amount of the scheduled
Substantially Equal Quarterly Installment amount to be distributed or, as to the
last scheduled distribution, more or less than the amount to be distributed, the
balance shall be distributed and distributions from such Account or Subaccount
thereafter shall cease.

 

(nn)                          The Cheesecake Factory Incorporated shall mean The
Cheesecake Factory Incorporated and any successor entity.

 

(oo)                          Trust shall mean the trust established in
accordance with Section 6.7 of Plan B, as such Trust may be amended from time to
time.

 

(pp)                          Trustee shall mean the trustee of the Trust.

 

(qq)                          Unforeseeable Emergency shall mean an
“unforeseeable emergency” within the meaning of Treasury Regulation §
1.409A-3(i)(3).

 

(rr)                                Valuation Date shall mean the last day of
each calendar month (or such additional day or days as the Committee may
direct).

 

(ss)                              Year of Vesting Credit shall mean the number
of days in the period commencing on a Participant’s first day of employment with
the Company or any Affiliate in the Participant’s most recent period of
employment, and ending with the Participant’s Separation From Service divided by
365 rounded down to the nearest whole number.  Unless the Committee elects
otherwise or prohibited by law or contract, leave of absence days shall not be
counted in determining a Participant’s Years of Vesting Credit.

 

30

--------------------------------------------------------------------------------


 

Article II

ELIGIBILITY NOTICE

 

2.1                               Notice of Eligibility. The Plan Administrator
generally shall notify all Eligible Persons of their eligibility to participate
in Plan B during each Open Enrollment Period.

 

With respect to person who may first become an Eligible Person prior to Open
Enrollment in any Plan Year, the Plan Administrator shall use reasonable efforts
to notify such person that he or she is a newly Eligible Person within thirty
(30) days after such a person first becomes a non-employee member of the Board
of Directors or employee of the Company, as described in Section 1.2(t)(I).  
Such notification shall be deemed to have occurred on the earliest of (i) the
date hand delivery is attempted, (ii) in the case of delivery of notification by
overnight courier, the business day immediately following the sending of such
notice, or (iii) in the case of delivery of notification by registered or
certified mail, three (3) business days after mailing the notice.

 

2.2                               Participant. An Eligible Person shall become a
Participant in Plan B by (1) electing to defer a portion of his or her Salary,
Director’s Fees and/or Bonus in accordance with Section 3.1, or (2) being
awarded a Company Contribution in accordance with Section 3.2.  An Eligible
Person must complete all Election forms and, upon request, an insurance
application in order to become a Participant.  Eligible Persons may be required
to provide medical information and submit to a medical exam before becoming
Participants; however, participation is not contingent on the information
provided or the results of the medical exam.

 

Article III

ELECTIONS, COMPANY CONTRIBUTIONS, INVESTMENT ALTERNATIVES

 

3.1                               Elections.

 

(a)                                 Initial Election Period and Initial Election
Form.  Each Eligible Person who was not previously eligible to participate in
another Account Balance Plan maintained by the Company may elect to defer Salary
or Director’s Fees during his or her Initial Election Period. An Eligible Person
may not elect to defer Bonus during his or her Initial Election Period. In order
for a newly Eligible Person to participate in Plan B, he or she must file an
Initial Election Form with Plan B Administrator on a form approved by the Plan
Administrator no later than the last day of his or her Initial Election Period. 
A Participant’s Initial Election becomes irrevocable at the end of the Initial
Election Period.

 

(b)                                 Open Enrollment Period.  For all subsequent
Plan Years after the Plan Year in which an Eligible Person first becomes
eligible to participate in the Plan, such Eligible Employee may elect to defer
Salary, Director’s Fees and/or Bonus earned during that subsequent Plan Year by
filing with the Plan Administrator an Election on a form approved by the Plan
Administrator that conforms to the requirements of this Section 3.1 during the
Open Enrollment Period for that subsequent Plan Year.

 

31

--------------------------------------------------------------------------------


 

(c)                                  General Rule.  The amount of Salary,
Director Fees, and/or Bonus that a Participant may elect to defer, is limited,
as follows:

 

(1)                                 To any whole number percentage of Salary
from 1% up to 50%; and/or

 

(2)                                 To any whole number percentage of Bonus or
Director’s Fees from 1% up to 100%;

 

(3)                                 No Deferral Election shall reduce a
Participant’s compensation below the amount necessary to satisfy the following
obligations, as determined by the Committee as of the end of the Initial
Election Period or Open Enrollment Period, as applicable, and not thereafter
(except with respect to FICA taxes for which the Committee’s determination may
be made at any time):

 

·                                          Applicable employment taxes (e.g.,
FICA/Medicare) on amounts deferred;

 

·                                          Any applicable Company sponsored
benefit plan withholding requirements;

 

·                                          Income tax withholding for
compensation that cannot be deferred; and

 

·                                          Legal garnishments.

 

(4)                                                         If the compensation
deferred is subject to federal or state employment taxes, said taxes first shall
be withheld and deducted from that portion of the Participant’s compensation not
deferred under Plan B.

 

(d)                                 Effect of Initial Election to Defer Salary
or Director’s Fees.  An Election to defer Salary made during an Initial Election
Period shall first become effective with respect to Salary earned during the
first pay period beginning after the end of the Initial Election Period. An
Election to defer Director’s Fees made during the Initial Election Period shall
first become effective with respect to Director’s Fees earned during the
calendar quarter beginning after the end of the Initial Election Period. All
Initial Elections must be entered into prior to the time the Salary or
Director’s Fees is earned and accrued.

 

(e)                                  Duration of Deferral Election.  Any
Election to defer Salary, Bonus and/or Director’s Fees made under subsection
(a) or subsection (b) of this Section 3.1 shall apply only to the Plan Year for
which such Election is made and shall not remain in effect for any subsequent
Plan Year.  Elections to defer Salary, Director’s Fees and/or Bonus become
irrevocable at the end of the Initial Election Period or of the Open Enrollment
Period in which such Elections are made, as the case may be.

 

32

--------------------------------------------------------------------------------


 

(f)                                   Reserved

 

(g)                                  Elections Other Than Elections During the
Initial Election Period.  Subject to the limitations of Section 3.1(e), any
Eligible Person, whether or not that Eligible Person elected to defer Salary,
Bonus and/or Director’s Fees during his or her Initial Election Period may
subsequently elect to do so by filing with the Plan Administrator, an Election
to defer Salary, Bonus and/or Director’s Fees during the Open Enrollment Period
for that subsequent Plan Year. Except for Deferral Elections of Salary or
Director’s Fees made during the Initial Election Period, an Election to defer
Salary, Bonus and/or Director’s Fees must be filed with the Plan Administrator
during an Open Enrollment Period and will be effective, with respect to Salary,
for Salary earned beginning on the first day of the first pay period of the next
Plan Year and, with respect to Bonus and Director’s Fees, for Bonus and
Director’s Fees earned during such next Plan Year.

 

(h)                                 USERRA Compliance.  An Election opportunity
provided to comply with the requirements of Employment and Reemployment Rights
Act of 1994 (USERRA) may be made without regard to the limitations in this
Section 3.1.

 

3.2                               Company Contribution.

 

The Company may award to any Participant who is not a non-employee member of the
Board of Directors an additional percentage or amount of his or her Salary or
Bonus deferral as the “Company Contribution.”  The determination of whether, and
what percentage or amount, to so award for each Plan Year shall be made by the
Committee, in its sole discretion, provided, however, any increase in the
percentage or amount of Company Contributions to any Executive Officer must be
approved by the Compensation Committee of the Board of Directors.  The Company
currently makes a Company Contribution to all Participants who are not
non-employee members of the Board of Directors equal to twenty five percent
(25%) of the first four percent (4%) of Salary and/or Bonus deferred; provided,
however, such Company Contribution may be changed or withdrawn at any time, in
the Committee’s sole discretion (subject to the limitations in the preceding
sentence).  By way of example, if a Participant earns Salary in the amount of
$125,000 and elects to defer 25% of his or her Salary, the current Company
Contribution would equal $1,250 (which is 25% of 4% of $125,000).

 

33

--------------------------------------------------------------------------------


 

3.3                               Investment Alternatives Designation.

 

(a)                                 The Committee shall select Investment
Alternatives under Plan B.  Each Participant shall designate how the
Participant’s Accounts and Fund Subaccounts will be deemed to be invested in the
Investment Alternatives, for purposes of calculating the amount of Investment
Adjustments credited to them.  The designation shall be made on a form approved
by the Plan Administrator.  The Committee may from time to time eliminate or add
new Investment Alternatives and direct amounts credited in Accounts to a
terminated Investment Alternative to be re-allocated to another Investment
Alternative.  The Plan Administrator shall communicate any elimination, addition
and/or re-allocation to Participants as soon as reasonably feasible.

 

(b)                                 In making the designation pursuant to
Section 3.3(a), the Participant may specify that all or any multiple of the
aggregate of Salary, Bonus and/or Director’s Fees deferred and Company
Contribution, if any, (in a whole number percentage of at least 1%) be deemed to
be invested in an Investment Alternative.  A Participant may change the
Investment Alternatives designation made under this Section 3.3 by requesting a
change with the Plan Administrator, in the manner approved by the Plan
Administrator. Such change will be effective as soon as administratively
feasible following the day of such request. Any change of Investment
Alternatives designation shall specify that all or any multiple of the aggregate
amounts covered by the designation being changed (in a whole number percentage
of at least one percent (1%)) are deemed to be invested in another Investment
Alternative.  To the extent a Participant fails to elect an Investment
Alternative under this Section 3.3, he or she shall be deemed to have elected an
Investment Alternative previously designated by the Committee as the default
Investment Alternative for all Participants who fail to elect an Investment
Alternative.  The Committee may adopt further rules applicable to a
Participant’s designation or change of designation of Investment Alternatives.

 

(c)                                  The Committee may, but is not required to,
direct the Trustee to invest funds equal to the amounts credited to a
Participant’s Accounts in accordance with the Investment Alternative
designations of Participants.  The Company may invest assets allocable to
Participants’ Accounts in any manner, in any amount and for any period of time
which the Company in its sole discretion may select; but the Company must credit
or charge each Participant’s Account with the same Investment Adjustment that
such Participant would have incurred if the Company had invested the assets
allocable to such Participant’s Account in the specific Investment Alternatives,
in the specific amounts and for the specific periods directed by such
Participant.

 

Each Participant understands and agrees that he or she assumes all risk in
connection with any decrease in the value of the compensation deferred under
Plan B and designated to these Investment Alternatives and that all such
designated Investment Alternatives shall be subject to Investment Adjustments.

 

34

--------------------------------------------------------------------------------


 

Article IV
ACCOUNTS

 

4.1                               Accounts.

 

The Plan Administrator shall establish and maintain an Account for each
Participant under the Plan.  Each Participant’s Account shall be further divided
into separate subaccounts (“Fund Subaccounts”), each of which corresponds to
Plan Year(s), Company Contribution Accounts and Deferral Accounts, and shall be
further segregated into Investment Alternative(s) elected by the Participant
pursuant to Section 3.3(a).  On each Valuation Date, each Fund Subaccount of a
Participant’s Account shall be adjusted by an amount equal to the Investment
Adjustment for the Investment Alternative selected by the Participant pursuant
to Section 3.3(a) from the previous Valuation Date to the current Valuation
Date.  A Participant’s Account shall be adjusted as follows:

 

(a)                                 Salary. On or before five (5) business days
after a pay period, the Plan Administrator shall credit the Fund Subaccounts of
the Participant’s Deferral Account for that Plan Year with an amount equal to
Salary deferred by the Participant during each pay period in accordance with the
Participant’s Election; that is, the portion of the Participant’s deferred
Salary that the Participant has elected to be deemed to be invested in a
particular Investment Alternative shall be credited to the Fund Subaccount
corresponding to that Investment Alternative;

 

(b)                                 Bonus. As of the last day of the month
coincident with or next following the date on which the Bonus or partial Bonus
would have been paid, the Plan Administrator shall credit the Fund Subaccounts
of the Participant’s Deferral Account for that Plan Year with an amount equal to
the portion of the Bonus deferred by the Participant’s Election; that is, the
portion of the Participant’s deferred Bonus that the Participant has elected to
be deemed to be invested in a particular Investment Alternative shall be
credited to the Fund Subaccount corresponding to that Investment Alternative;

 

(c)                                  Director’s Fees. As of the last day of the
calendar quarter for which fees are paid or the last day of the month next
following the date on which Director’s Fees are paid, whichever the Plan
Administrator elects, it shall credit the Fund Subaccounts of the Participant’s
Deferral Account for that Plan Year with the Director’s Fees deferred by the
Participant’s Election; that is, the deferred Director’s Fees that the
Participant has elected to be deemed to be invested in a particular Investment
Alternative shall be credited to the Fund Subaccount corresponding to that
Investment Alternative; and

 

(d)                                 Company Contribution Account. The Plan
Administrator shall credit the Fund Subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contribution for that
Participant at the time the Plan Administrator designates as to nonmatching
contribution, if any, and, as to matching contributions, concurrently with the
crediting of the Salary and/or Bonus deferrals being matched.

 

35

--------------------------------------------------------------------------------


 

Article V
VESTING

 

5.1                               Deferral Account.

 

Subject to Section 6.4, a Participant’s Deferral Account (as adjusted from time
to time for the Investment Adjustment) shall be 100% vested at all times.

 

5.2                               Company Contribution Account.

 

Subject to Section 6.4, Contribution Amounts awarded to a Participant (as
adjusted from time to time for the Investment Adjustment) shall vest based upon
Years of Vesting Credit and become non-forfeitable as follows:

 

Years of Vesting Credit

 

Percentage Vested

 

Less than 2

 

 

0

%

2 – less than 3

 

 

25

%

3 – less than 4

 

 

50

%

4 – less than 5

 

 

75

%

5 and over

 

 

100% Fully Vested

 

 

5.3                               Changes to Percentage Vested and Years of
Vesting Credit.

 

After the 2008 Plan Year, the Committee, in its discretion, may increase or
decrease the Percentage Vested or Years of Vesting Credit for amounts not then
vested in the Company Contribution Account under this Section 5.2, provided,
however, that any change to Years of Vesting Credit or Percentage Vested for
purposes of vesting unvested Company Contribution Accounts of Executive Officers
shall be made only by the Compensation Committee of the Board of Directors.

 

Article VI
DISTRIBUTIONS

 

6.1                               Distributions.

 

Except as otherwise provided in this Article VI, a Participant shall receive
distributions from his or her Account for each Plan Year in accordance with the
Participant’s Distribution Election.  A Participant may elect to receive
distributions in the form of a lump sum payment or in Substantially Equal
Quarterly Installments over a period of time designated in such Distribution
Election. Notwithstanding any other provision herein to the contrary, the
Committee may delay any payment if making the payment would jeopardize the
ability of the Company to continue as a going concern and no payment shall be
made until the calendar year in which the making of that payment would not have
such effect.

 

36

--------------------------------------------------------------------------------


 

(a)                                 Changes in Distribution Election. Prior to
Separation From Service, a Participant may change his or her Distribution
Election attributable to one or more Plan Years to any distribution payment form
permitted by Plan B provided that (1) the new Distribution Election shall not
become effective until twelve (12) months after the date such Election is made,
and (2) the payment with respect to which such new Distribution Election must be
deferred for a period not less than five (5) years from the date such payment
otherwise would have been payable under the Participant’s most recent prior
Distribution Election.  The forgoing notwithstanding, prior to December 31,
2008, Participants may amend Distribution Elections in compliance with Internal
Revenue Service Notice 2007-86, Section 3.02, without regard to the forgoing 12
month/5 year limitation, provided that such a Distribution Election applies only
to amounts not otherwise payable in 2008 and may not cause an amount to be paid
in 2008 that would not otherwise be payable in 2008.  For purposes of this
subsection 6.1(a), a series of installment payments shall be treated as a single
payment as of the first payment date.  Notwithstanding the foregoing, an
election opportunity provided to comply with the requirements of Employment and
Reemployment Rights Act of 1994 (USERRA) may be made without regard to the
limitations in this Section 6.1(a).  Anything in or omitted from this or related
sections that would cause a violation of Section 409A of the Code shall be
disregarded or, in the case of an omission, taken into account.

 

(b)                                 Separation From Service. If a Participant
Separates from Service, the vested portion of his or her Accounts shall be
payable to such Participant in accordance with such Participant’s Distribution
Election.  If such Participant has elected to receive payment in Substantially
Equal Quarterly Installments, such payments shall commence on the first day of
the next calendar quarter following Participant’s Separation Payment Eligibility
Date and shall be made over a period of five (5), ten (10) or fifteen (15)
years, as designated by the Participant in his or her Distribution Election or,
if that Participant elected to receive payment in Substantially Equal Quarterly
Installments and failed to designate the number of installments, such
Substantially Equal Quarterly Installments shall occur over a ten (10) year
period.  Such a Participant’s Account shall continue to be credited with any
Investment Adjustment pursuant to Section 4.1 of Plan B until all vested amounts
credited to his or her Accounts under Plan B have been distributed.  If a
Participant failed to elect a distribution method for payment of vested portions
of his or her Accounts upon a Separation From Service, then such amounts shall
become payable in one lump sum and shall be paid to the Participant within
thirty (30) days of the Separation Payment Eligibility Date.

 

Notwithstanding anything to the contrary in this Section 6.1(b), (i) if the
total value of the vested portion of all of the Participant’s Fund Subaccounts
(as of the most recent Valuation Date prior to such Participant’s Separation
Payment Eligibility Date) is $50,000 or less, then such vested portion shall be
distributed in the form of a cash lump sum within thirty (30) days of the
Participant’s Separation Payment Eligibility Date regardless of the
Participant’s Distribution Election and (ii) distributions of all or a portion
of the total value of the vested portion of the Participant’s Fund Subaccounts
upon a Separation From Service may be made to a Participant who is not a
“specified employee” within the meaning of Treasury Regulation
§1.409A-1(i) prior to the Participant’s Separation Payment Eligibility Date if
such distribution is made (A) prior to the date of execution of this Plan B,
(B) in accordance with the terms and conditions of Plan A, and (C) in good faith
compliance with the transition relief applicable to distributions following the
Separation From Service un Code Section 409A in effect prior to January 1, 2009.

 

37

--------------------------------------------------------------------------------


 

Upon a Separation From Service for any reason, the portion of the Participant’s
Company Contribution Account which is not vested, shall be forfeited unless the
Participant resumes service with the Company or its Affiliates within ninety
(90) days following the Separation From Service.  Except as the Committee
otherwise elects, no Investment Adjustments shall be made on forfeitable amounts
during the Participant’s absence from the Company.  The Company shall have no
obligation to the Participant (or his or her Beneficiary) with respect to
forfeited amounts.

 

(c)                                  Death. If a Participant dies, either before
or after a Separation From Service, and regardless whether or not such
Participant is receiving installment payments from his or her Account at the
date of death, the total vested balance of all such Participant’s Fund
Subaccounts will be distributed to the Participant’s Beneficiary in a lump sum
no later than December 31 of the first year following the calendar year of the
Participant’s death.

 

(d)                                 Scheduled Distributions. A Participant who
has elected to receive Scheduled Distributions shall receive distributions as
provided in Section 6.3.

 

(e)                                  Unforeseeable Emergency Withdrawals.

 

(1)                                 The Committee may, pursuant to rules adopted
by it and applied in a uniform manner, pay all or any portion of the vested
portion of a Participant’s Deferral Account and/or Company Contribution Account
because of an Unforeseeable Emergency, to the extent permitted by Code
Section 409A regulations;

 

(2)                                 Payment under this Section 6.1(e) may be
made only to the extent reasonably needed to satisfy the emergency need, and may
not be made to the extent such hardship is or may be relieved:  (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Participant’s assets to the extent that the liquidation of such assets would
not itself cause severe financial hardship; or (iii) by cancellation of further
deferrals of Salary and/or Bonus under Plan B;

 

(3)                                 A distribution pursuant to this
Section 6.1(e) shall be made only from vested Accounts, and if a distribution
pursuant to this Section 6.1(e) of less than the Participant’s entire Account
balance shall be made pro rata from the vested Fund Subaccounts of his or her
Account according to the balances in such Fund Subaccounts.  Subject to the
foregoing, payment of any amount with respect to which a Participant has filed a
request under this Section 6.1(e) shall be made as soon as is administratively
feasible after approval of such request by the Committee.

 

38

--------------------------------------------------------------------------------


 

If a Participant receives an Unforeseeable Emergency withdrawal under this
Section 6.1(e), his or her Deferral Elections for the then current Plan Year
will terminate and no further Company Contribution shall be contributed to the
Participant’s Account unless and until the Participant elects to again commence
deferring Salary, Director’s Fees and/or Bonus for a subsequent Plan Year by
filing with the Plan Administrator an Election that conforms to the requirements
of Section 3.1(g) during an Open Enrollment Period for deferrals to commence in
a subsequent Plan Year.

 

6.2                               Acceleration of Distributions.

 

Distributions may not be accelerated except as provided in Section 8.4 and in
this Section 6.2.  Distributions shall be accelerated under the following
circumstances:

 

(a)                                 Domestic Relations Orders.

 

The Committee may accelerate the date of distribution of all or any portion of
the vested portion of a Participant’s Account balance to satisfy a domestic
relations order if the Committee determines the order is qualified under ERISA
Section 206(d)(3)(B)(i).

 

(b)                                 FICA.

 

The Committee may accelerate the date of distribution of all or any portion of
the vested portion of a Participant’s Account balance if the Participant becomes
liable for employment taxes under the Federal Insurance Contributions Act (FICA)
with respect to any portion of the Participant’s Deferral Account, provided that
if an accelerated distribution is made pursuant to this paragraph, the amount
distributed shall not exceed the aggregate of the FICA taxes imposed on the
Participant’s Account plus any income tax withholding required for the FICA
withholdings.

 

(c)                                  Plan Non-Compliance with Section 409A

 

The Committee may accelerate the date of distribution of all or any portion of
the vested portion of a Participant’s Account balance if the Plan fails to meet
the requirements of Section 409A of the Code and the final Treasury Regulations
promulgated under Code Section 409A with respect to the Participant, provided
that if an accelerated distribution is made pursuant to this paragraph, the
amount that shall be distributed shall not exceed the amount required to be
included in income as a result of the failure to comply with Section 409A of the
Code and the final Treasury Regulations promulgated under Code Section 409A and
provided further that any decision to accelerate distribution of all of any
portion of the vested portion of the Account balance of any Executive Officer
who is a Participant must be approved by the Compensation Committee of the Board
of Directors.

 

(d)                                 Committee Discretion

 

The Committee (but not a Participant) may elect to accelerate distributions for
any other reason permitted under Treasury Regulation § 1.409A-3(j)(4) provided
that any election to accelerate distribution of all or any portion of the vested
portion of the Account balance of any Executive Officer who is a Participant
must be approved by the Compensation Committee of the Board of Directors.

 

39

--------------------------------------------------------------------------------


 

6.3                               Scheduled Distributions.

 

(a)                              A Participant may elect in accordance with this
Section 6.3 to have a portion of his or her Account paid on a Scheduled
Distribution Date as designated in the Participant’s Initial Election Period or
during an Open Enrollment Period in his or her Distribution Election for any
Plan Year, provided the Scheduled Distribution Date may not occur earlier than
the second Plan Year after the Plan Year to which such an election applies. Such
an Election shall apply to the Salary, Bonus and/or Director’s Fees deferred for
the Plan Year specified by the Participant on his or her Distribution Election
and the Investment Adjustment credited thereto until the payment date.  A
distribution pursuant to this Section 6.3 of less than the Participant’s entire
Account balance shall be made pro rata from the Fund Subaccounts for that Plan
Year according to the balances in such Fund Subaccounts.  Distributions shall be
made, as designated by the Participant in his or her Distribution Election, in
either a lump sum, or in Substantially Equal Quarterly Installments over a (two)
2, three (3), four (4) or five (5) year period, provided that with respect to
other than a lump sum distribution, the total amount to be distributed for the
Plan Year specified by such Participant on his or her Distribution Election as
of the most recent Valuation Date prior to the next Scheduled Distribution Date
equals at least $25,000.  Otherwise, a lump sum of the total amount of the Fund
Subaccounts for the Plan Year specified by such Participant on his or her
Distributions Election will be distributed to such Participant on his or her
next Scheduled Distribution Date.  Notwithstanding the foregoing, if a
Participant Separates From Service and the Separation Payment Eligibility Date
would occur prior to the date on which a Scheduled Distribution Election is
scheduled to commence, the provisions of Section 6.1 shall apply and
Participant’s entire Account balance will be paid pursuant to the provisions of
Section 6.1.  If, however, a Participant Separates From Service and the
Separation Payment Eligibility Date occurs after the date on which a Scheduled
Distribution Election is scheduled to commence, such Participant will receive
the Scheduled Distribution under this Section 6.3 until his or her Separation
Payment Eligibility Date, upon which such Participant’s entire Account balance
will be distributed pursuant to the provisions of Section 6.1.  In the event
that the Participant elects a Scheduled Distribution but fails to elect a
distribution method for payment of vested portions of his or her Account with
respect to such Scheduled Distribution, then such amounts shall become payable
in one lump sum and shall be paid to the Participant within thirty (30) days
after the Scheduled Distribution Date.  If a Participant has elected a Scheduled
Distribution in Substantially Equal Quarterly Installments but fails to
designate the number of installments, such Substantially Equal Quarterly
Installments shall be made over five (5) years.

 

(b)                                 Any provision of Section 6.3(a) to the
contrary notwithstanding, as of January 1, 2009, any Election to receive a
Scheduled Distribution, whether made prior to or subsequent to January 1, 2009,
shall apply to both a Participant’s vested Company Contribution Accounts and
Deferral Accounts. The forgoing notwithstanding, Company Contributions will not
be included with any Scheduled Distribution made to an Executive Officer who,
prior to January 1, 2009, elected to receive such Scheduled Distribution on an
Election form that specified Company Contributions may not be included with such
Scheduled Distribution.

 

40

--------------------------------------------------------------------------------


 

6.4                               Inability to Locate Participant.

 

In the event a distribution of part or all of an Account is required to be made
from Plan B to a Participant or Beneficiary, and such person cannot be located,
the relevant portion of the Account shall be forfeited to the Company unless
otherwise required by law.  Prior to forfeiting any Account, the Company shall
attempt to contact the Participant or Beneficiary by return receipt mail (or
other carrier) at his or her last known address according to the Company’s
records, and, where practical, by letter-forwarding services offered through the
Internal Revenue Service, or the Social Security Administration, or such other
means as the Plan Administrator deems appropriate. If the affected Participant
or Beneficiary later contacts the Company, his or her portion of the Account
shall be reinstated and distributed as soon as administratively feasible.

 

6.5                               Suspension of Payments Upon Company’s
Insolvency.

 

At all times during the continuance of any Trust, if the Plan Administrator
determines that the Company’s financial condition is likely to result in the
suspension of benefit payments from the Trust, the Committee shall advise
Participants and Beneficiaries that payments from the Trust shall be suspended
during the Company’s insolvency but that the Company will make those payments
directly unless they are suspended under Section 6.1.  If the Trustee
subsequently resumes such payments, the Plan Administrator shall advise
Participants and Beneficiaries that, if Trust assets are sufficient, the first
payment following such discontinuance shall include the aggregate amount of all
payments due to Participants and Beneficiaries under the terms of Plan B for the
period of such discontinuance, less the aggregate amount of any payments made
directly by the Company during any period of discontinuance.  No insufficiency
of Trust assets shall relieve the Company of its obligation to make payments
when due under Plan B.

 

6.6                               Best Payments.

 

(a)                                 If the gross amount of any payment or
benefit under this Plan, either separately or in combination with any other
payment or benefit payable by the Company or any other payment or benefit
payable by the Company or any of its Affiliates or pursuant to a plan of the
Company or an Affiliate, would constitute a parachute payment within the meaning
of the Code Section 280G, then the total payments and benefits accrued and
payable under this Plan shall not exceed the amount necessary to maximize the
amount receivable by the Participant after payment of all employment, income and
excise taxes imposed on the Participant with respect to such payment or
benefits.

 

(b)                                 The Company shall specify which items of
compensation, if any, shall be reduced so as to meet the requirements of
Section 6.6(a) above, provided, however, that the Company shall first reduce
amounts subject to Code Section 409A in the order in which they would otherwise
become payable.  If there is a dispute between the Company and the Participant
regarding (i) the extent, if any, to which any payments or benefits to the
Participant are parachute payments or excess parachute payments, under Code
Section 280G, or (ii) the base amount of such Participant’s compensation under
Code Section 280G, or (iii) the status of such Participant as a disqualified
individual, under Code Section 280G, such dispute shall be resolved in the same
manner as a claim for benefits under this Plan.

 

41

--------------------------------------------------------------------------------


 

(c)                                  Within sixty (60) days of a Change in
Control or, if later, within thirty (30) days of the Participant’s Separation
From Service, either the Participant or the Company may request (i) a
determination of the amount of any parachute payment, excess parachute payment,
or base amount of compensation, or (ii) a determination of the reduction
necessary to maximize the net receipts of the Participant as described in
Section 6.6 above.  Any fees, costs or expenses incurred by the Participant in
connection with such determinations shall be paid equally by the Participant and
the Company.

 

6.7                               Trust.

 

(a)                                 The Cheesecake Factory Incorporated has
established a Trust, which may be used to pay for benefits arising under this
Plan B, which Trust may be amended or modified from time to time, in accordance
with the terms of the instrument creating such Trust.

 

(b)                                 The Committee shall direct the Trustee to
pay for benefits of the Participant or his or her Beneficiary at the time and in
the amount described in this Article VI.  In the event the amounts held under
the Trust which are attributable to contributions made by or on behalf of the
Company are not sufficient to provide the full amount payable to the Participant
or Beneficiary, the Company shall pay for the remainder of such amount at the
time set forth in Article VI.

 

Article VII.

ADMINISTRATION

 

7.1                               Plan Administrator.

 

The Plan Administrator shall be the Strategic Benefits Committee, who shall act
on behalf of the Company in discharging the duties of the Company in
administering Plan B, provided, however, the Committee may delegate day to day
administration of Plan B to a third party administrator.  No Committee member
who is a full-time officer or employee of the Company shall receive compensation
with respect to his or her service on the Strategic Benefits Committee.  Any
member of the Strategic Benefits Committee may resign by delivering his or her
written resignation to the Company.  The Chief Executive Officer of the Company
may remove any Committee member by providing him or her with written notice of
the removal.  The Company shall be the administrator as defined in
Section 3(16)(A) of ERISA for purposes of the reporting and disclosure
requirements of ERISA and the Code.  The Chief Executive Officer of the Company
or related officer of the Company shall be the agent for service of process on
Plan B.

 

7.2                               Committee Organization and Procedures.

 

The Chief Executive Officer or related officer of the Company may designate a
chairperson from the members of the Strategic Benefits Committee.  The Strategic
Benefits Committee may appoint a secretary, who may or may not be a member of
the Strategic Benefits Committee.  The secretary shall have the primary
responsibility for keeping a record of all meetings and acts of the Strategic
Benefits Committee and shall have custody of all documents, the preservation of
which shall be necessary or convenient to the efficient functioning of the
Strategic Benefits Committee.  All reports required by law may be signed by the
Chairperson or another member of the Strategic Benefits Committee, as designated
by the Chairperson, on behalf of the Company.

 

42

--------------------------------------------------------------------------------


 

The Strategic Benefits Committee shall act by a majority of its members in
office and may adopt such rules and regulations, as it deems desirable for the
conduct of its affairs.  If the Company, Plan B, or any Participant is or
becomes subject to any rules of the Securities and Exchange Commission or any
national or regional securities exchange, the Company and the members of the
Strategic Benefits Committee shall take any actions which are necessary or
desirable for the maintenance, modification or operation of Plan B in accordance
with those rules.

 

7.3                               Powers and Duties of the Committee.

 

The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce Plan B in accordance with its terms, shall be charged with the general
administration of Plan B, and shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:

 

(a)                                 To select Investment Alternatives in
accordance with Section 3.3(a) hereof;

 

(b)                                 To construe and interpret the terms and
provisions of this Plan;

 

(c)                                  To compute and certify to the amount and
kind of benefits payable to Participants and their Beneficiaries;

 

(d)                                 To maintain all records that may be
necessary for the administration of Plan B;

 

(e)                                  To provide for the disclosure of all
information and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as shall be required by
law;

 

(f)                                   To make and publish such rules and
procedures for the administration of Plan B as are not inconsistent with the
terms hereof;

 

(g)                                  To appoint a day to day administrator or
any other agent, and to delegate to such administrator or agent such powers and
duties in connection with the administration of Plan B as the Committee may from
time to time prescribe;

 

(h)                                 To direct and instruct the Trustee to the
extent the Company  is authorized or required to do so under any document
including with respect to investment of assets of the Trust;

 

(i)                                     To take all actions set forth in this
Plan B document; and

 

43

--------------------------------------------------------------------------------


 

(j)                                    Employ and engage such persons, counsel
and agents and to obtain such administrative, clerical, medical, legal, audit
and actuarial services as it may deem necessary in carrying out the provisions
of Plan B.

 

7.4                               Construction and Interpretation.

 

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary provided, however, any such interpretation that would
affect the rights and benefits of Executive Officers who are Participants shall
be subject to the approval of the Compensation Committee of the Board of
Directors.  The Committee shall administer such terms and provisions in a
uniform and nondiscriminatory manner and in full accordance with any and all
laws applicable to Plan B.

 

7.5                               Information.

 

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the Salary,
Director’s Fees and/or Bonus of all Participants, their death or other cause of
Separation From Service, and such other pertinent facts as the Committee may
require.

 

7.6                               Indemnification.

 

The members of the Committee shall serve without compensation for their services
hereunder. The Committee is authorized at the expense of the Company to employ
such legal counsel and other agents, as it may deem advisable to assist in the
performance of its duties hereunder.  The Company shall pay expenses and fees in
connection with the administration of Plan B. To the extent permitted by law,
the Company shall, and hereby does, indemnify and hold harmless any director,
officer or employee of the Company who is or may be deemed to be responsible for
the operation of Plan B, from and against any and all losses, claims, damages or
liabilities (including attorney’s fees and amounts paid, with the approval of
the Board, in settlement of any claim) arising out of or resulting from a duty,
act, omission or decision with respect to Plan B, so long as such duty, act,
omission or decision does not involve willful misconduct on the part of such
director, officer or employee.  Any individual so indemnified shall, within
ten (10) days after receipt of notice of any action, suit or proceeding, notify
the Chief Executive Officer of the Company and offer in writing to the Chief
Executive Officer the opportunity, at the Company’s expense, to handle and
defend such action, suit or proceeding, and the Company shall have the right,
but not the obligation, to conduct the defense in any such action, suit or
proceeding.  An individual’s failure to give the Chief Executive Officer such
notice and opportunity shall relieve the Company of any liability to said
individual under this Section 7.6.  The Company may satisfy its obligations
under this provision (in whole or in part) by the purchase of insurance.  Any
payment by an insurance carrier to or on behalf of such individual shall, to the
extent of such payment, discharge any obligation of the Company to the
individual under this indemnification.

 

44

--------------------------------------------------------------------------------


 

7.7                               Periodic Statements.

 

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts as of each March 31,
June 30, September 30 and December 31 or as of such other or additional day or
days as the Committee in its discretion shall determine.

 

7.8                               Disputes.

 

A person who believes that he or she is being denied a benefit to which he or
she is entitled under Plan B (hereinafter referred to as “Claimant”) may file a
written request for such benefit with the Committee, setting forth his or her
claim.

 

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within ninety (90) days and shall, in fact, deliver such
reply within such period.  The Committee may, however, extend the reply period
for an additional ninety- (90) day for special circumstances.

 

If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth:  (1) the specific reason or reasons for such denial; (2) the
specific reference to pertinent provisions of Plan B on which such denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (4) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (5) the time
limits for requesting a review under subsection (c).

 

Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may make a request in writing for review of the
determination of the Committee.  Such request must be addressed to the
Committee.  The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee.  If the Claimant does not request a
review within such sixty- (60) day period, he or she shall be barred and stopped
from challenging the Committee’s determination.

 

Within sixty (60) days after the Committee’s receipt of a request for review,
the Board shall appoint a special review committee, none of whose members shall
be members of the Committee, to review the request after considering all
materials presented by the Claimant.  The special review committee will inform
the Claimant in writing, in a manner calculated to be understood by the
Claimant, of its decision setting forth the specific reasons for the decision
and containing specific references to the pertinent provisions of Plan B on
which the decision is based.  If special circumstances require that the
sixty (60) day time period be extended, the special review committee will so
notify the Claimant and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after receipt of the request for
review.  The decision shall be final and binding upon the Claimant and the Plan
Administrator and all other persons having or claiming to have an interest in
Plan B or in any Account established under Plan B.

 

45

--------------------------------------------------------------------------------


 

7.9                               Arbitration.

 

Any Participant’s or Beneficiary’s claim remaining unresolved after exhaustion
of the procedures in Section 7.8 (and to the extent permitted by law any dispute
concerning any breach or claimed breach of duty regarding Plan B) shall be
settled solely by binding arbitration at the Company’s principal place of
business at the time of the arbitration, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.  Judgment on any
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Each party to any dispute regarding Plan B shall pay the fees and
costs of presenting his, her or its case in arbitration.  All other costs of
arbitration, including the costs of any transcript of the proceedings,
administrative fees, and the arbitrator’s fees shall be paid by Plan B
Administrator.

 

Except as otherwise specifically provided in this Plan, the provisions of this
Section 7.9 shall be absolutely exclusive for any and all purposes and fully
applicable to each and every dispute regarding Plan B including any claim which,
if pursued through any state or federal court or administrative proceeding,
would arise at law, in equity or pursuant to statutory, regulatory or common law
rules, regardless of whether such claim would arise in contract, tort or under
any other legal or equitable theory or basis.  The arbitrator who hears or
decides any claim under Plan B shall have jurisdiction and authority to award
only Plan benefits and prejudgment interest; and apart from such benefits and
interest, the arbitrator shall not have any authority or jurisdiction to make
any award of any kind including, without limitation, compensatory damages,
punitive damages, foreseeable or unforeseeable economic damages, damages for
pain and suffering or emotional distress, adverse tax consequences or any other
kind or form of damages.  The remedy, if any, awarded by such arbitrator shall
be the sole and exclusive remedy for each and every claim, which is subject to
arbitration pursuant to this Section 7.9.  Any limitations on the relief that
can be awarded by the arbitrator are in no way intended (i) to create rights or
claims that can be asserted outside arbitration or (ii) in any other way to
reduce the exclusivity of arbitration as the sole dispute resolution mechanism
with respect to this Plan B.

 

Plan B and the Company will be the necessary parties to any action or proceeding
involving Plan B.  No person employed by the Company, no Participant or
Beneficiary or any other person having or claiming to have an interest in Plan B
will be entitled to any notice or process, unless such person is a named party
to the action or proceeding.  In any arbitration proceeding all relevant
statutes of limitation shall apply.  Any final judgment or decision that may be
entered in any such action or proceeding will be binding and conclusive on all
persons having or claiming to have any interest in Plan B.

 

Article VIII.

MISCELLANEOUS

 

8.1                               Unsecured General Creditor.

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company or the Trust.  Any and all of a Company’s assets and the
Trust assets which are attributable to amounts paid into the Trust by the
Company shall be, and remain, the general unpledged, unrestricted assets of the
Company, which shall be subject to the claims of the Company’s general
creditors.  The Company’s obligation under Plan B shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors.  It is the intention of the Company that Plan B
(and the Trust described in Section 6.7) be unfunded for purposes of the Code
and for purposes of Title I of the Employee Retirement Income Security Act of l
974, as amended.

 

46

--------------------------------------------------------------------------------


 

8.2                               Restriction Against Assignment.

 

The Committee shall direct payment of all amounts payable hereunder only to the
person or persons designated by Plan B and not to any other person.  No part of
a Participant’s Account shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Account be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any
Participant, Beneficiary or successor in interest have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever.  If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from Plan B, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

 

8.3                               Withholding.

 

There shall be deducted from each payment made under Plan B or any other
compensation payable to the Participant or Beneficiary all taxes which are
required to be withheld by a Company in respect to such payment.  The Company
shall have the right to reduce any payment (or compensation), and the Committee
shall have the right to direct reduction of any payment, by the amount of cash
sufficient to provide the amount of said taxes.

 

8.4                               Amendment, Modification, Suspension or
Termination.

 

The Committee may amend, modify, suspend or terminate Plan B in whole or in
part, except that (i) no amendment, modification, suspension or termination
shall have any retroactive effect to reduce any vested amounts allocated to a
Participant’s Accounts, (ii) any amendment shall comply with the provisions of
Section 8.8 below following a “Potential Change in Control” (as defined in the
Trust), and (iii) any amendment, modification, suspension or termination of Plan
B that effects benefits or other rights of Executive Officers who are
Participants must be approved by the Compensation Committee of the Board of
Directors.  In the event that this Plan is terminated, the vested amounts
allocated to a Participant’s Accounts shall be distributed to the Participant in
a manner compliant with Code Section 409A, and all regulations thereunder,
including without limitation Treasury Regulation §1.409A-3(j)(4)(ix).

 

47

--------------------------------------------------------------------------------


 

8.5                               Governing Law.

 

This Plan shall be construed, governed and administered in accordance with
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, and, to the extent not preempted by applicable federal law, the laws of
the State of California.

 

8.6                               Limitation of Rights.

 

Nothing in this Plan document or in any related instrument shall cause this Plan
to be treated as a contract of employment within the meaning of the Federal
Arbitration Act, 9 U.S.C. 1 et seq., or shall be construed as evidence of any
agreement or understanding, express or implied, that the Company (a) will employ
any person in any particular position or level of compensation, (b) will offer
any person initial or continued participation or awards in any commission, bonus
or other compensation program, or (c) will continue any person’s employment with
the Company.

 

8.7                               Correction of Errors.

 

Any crediting of compensation or interest accruals to the Account of any 
Participant or Beneficiary under a mistake of fact or law shall be returned to
the Company.  If a Participant or Beneficiary in an application for a benefit or
in response to any request by the Company or the Plan Administrator for
information, makes any erroneous statement, omits any material fact, or fails to
correct any information previously furnished incorrectly to the Company or the
Plan Administrator, or if the Plan Administrator makes an error in determining
the amount payable to a Participant or Beneficiary, the Company or the Plan
Administrator may correct its error and adjust any payment on the basis of
correct facts.  The amount of any overpayment or underpayment may be deducted
from or added to the next succeeding payments, as directed by the Plan
Administrator.  The Plan Administrator and the Company reserve the right to
maintain any action, suit or proceeding to recover any amounts improperly or
incorrectly paid to any person under Plan B or in settlement of a claim or
satisfaction of a judgment involving Plan B.

 

8.8                               Status of Participants.

 

In accordance with Revenue Procedure 92-65 Section 3.01(d), this Plan hereby
provides:

 

(a)                                 Eligible Persons and Participants under this
Plan shall have the status of general unsecured creditors of the Company;

 

(b)                                 This Plan constitutes a mere promise by the
Company to make benefit payments in the future;

 

(c)                                  Any trust to which this Plan refers (i.e.,
any trust created by the Company and any assets held by the trust to assist the
Company in meeting its obligations under Plan B) shall conform to the terms of
the model trust described in Revenue Procedure 92-64; and

 

48

--------------------------------------------------------------------------------


 

(d)                                 It is the intention of the parties that the
arrangements under this Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

 

8.9                               Trust and Potential Change in Control and
Change in Control.

 

Notwithstanding anything contained in this Plan (except as provided in the last
sentence of this Section 8.9), in the event of a “Change in Control” as defined
in the Trust, the provisions of the Trust with respect to the actions to be
taken in such event shall prevail over any conflicting terms and conditions set
forth in this Plan, specifically including, without limitation, Trust Sections
1.8, 1.10, 1.12, 2.4, 2.5, 3.2(n), 4.6, 4.7, 6.1, 6.2 , 7.2 (except as provided
in the last sentence of this Section 8.9) and 10.11.  Except as provided below,
the provisions of Section 7.2 of the Trust concerning  amendment of the Trust
upon the occurrence of any “Potential Change in Control” (as defined in the
Trust) shall also apply to any amendment of Plan B following any such Potential
Change in Control, but in the event a “Change in Control” as defined in the
Trust (and not as defined in this Plan B if such definitions are in conflict)
does not occur pursuant to such Potential Change in Control within one year of
the event constituting such Potential Change in Control, then Section 7.2 of the
Trust shall no longer apply to amendments of Plan B unless and until a
subsequent event constituting a Potential Change of Control occurs. Further,
notwithstanding any limitation on the Company’s ability to amend Plan B
following any “Potential Change in Control” (as defined in the Trust) without
2/3 majority of Participants’ consent, the Company may in its discretion amend
Plan B without obtaining any Participants’ consent only for the express purposes
of: (i) conforming Plan B to the requirements of applicable law and regulations
where the failure to conform Plan B would result in adverse tax or other
financial consequences to Participants; or (ii) preventing adverse tax or other
financial treatment of Participants under applicable federal, state or local tax
laws and regulations, provided, however, that the Committee in no event will be
required to adopt any such amendment and provided further that any amendment to
Plan B that would effect the rights and benefits of Executive Officers who are
Participants shall require the approval of the Compensation Committee of the
Board of Directors.

 

Notwithstanding anything contained in this Plan and the Trust, and
notwithstanding any Election made by any Participant, all Deferral Elections
with respect to either Salary or Bonus for all future earnings shall terminate
and be of no force and effect upon the earlier of a Change in Control as defined
in this Plan B or a Change in Control as defined in the Trust, but only if doing
so would not violate Code Section 409A (i.e., the election cancellation is not a
violation because a Section 409A change of control event has occurred as to the
relevant corporation (see Treas. Reg. §1.409A-3(i)(5)((ii)) or otherwise).

 

8.10                        Employee and Spouse Acknowledgment.

 

By executing this Plan document or related enrollment or election form, each
Participant hereby acknowledges that he or she has read and understood this Plan
document.  Participant also acknowledges that he or she knowingly and
voluntarily agrees to be bound by the provisions of this Plan B, as amended from
time to time, including those Plan provisions that require the resolution of
disputes by binding out-of-court arbitration, which the Participant acknowledges
is a waiver of any right to a jury trial.  Participant further acknowledges that
he or she has had the opportunity to consult with counsel of their own choosing
with respect to all of the financial, tax and legal consequences of
participating in the Plan, including, in particular, the effects of
participation on any community property or other interests which the
Participant’s spouse may have in compensation deferred under this Plan.

 

49

--------------------------------------------------------------------------------


 

8.11                        Income Taxes.

 

Participants are solely responsible and liable for the satisfaction of all taxes
and penalties that may arise in connection with payment under Plan B (including
without limitation any taxes arising under Internal Revenue Code Section 409A
and similar state or local taxes).  Neither the Company nor its affiliates or
any of their directors, agents, or employees shall have any obligation to
indemnify or otherwise hold any Participant harmless from any or all of such
taxes.  The Plan Administrator shall have the discretion to unilaterally modify
any Distribution Elections in any manner in order to (i) conform with the
requirements of Code Section 409A, or (ii) void or modify, to the extent
necessary, any Participant’s Election to the extent that such Election would
result in a violation of Code Section 409A.  The Plan Administrator shall have
the sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of Plan B.

 

8.12                        Special 2008 Transition Rule

 

No change to this Plan B resulting from the amendment and restatement of the
Original Plan shall cause any amount under Plan B to be paid in  2008 that
otherwise would be paid after 2008, nor shall any provision of this Plan B cause
any amount that otherwise would be payable in 2008 to be paid later than 2008,
but rather all such amounts will be paid at the time they would have been
payable under the Original Plan as in existence immediately prior to the
amendment and restatement of the Original Plan.

 

50

--------------------------------------------------------------------------------